Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


dated as of January 21, 2016, among


CROWN CASTLE INTERNATIONAL CORP.,
as Borrower,


The Lenders and Issuing Banks Party Hereto and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


BANK OF AMERICA, N.A.,
as Syndication Agent


CITIBANK, N.A.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
ROYAL BANK OF CANADA
and TD SECURITIES (USA) LLC,
as Documentation Agents


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
RBC CAPITAL MARKETS
and TD SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners
 
 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE I
 
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
37
SECTION 1.03.
Terms Generally
37
SECTION 1.04.
Accounting Terms; GAAP
38
SECTION 1.05.
Pro Forma Calculations
38
 
ARTICLE II
 
The Credits
     
SECTION 2.01.
Commitments
39
SECTION 2.02.
Loans and Borrowings
39
SECTION 2.03.
Requests for Borrowings
40
SECTION 2.04.
Letters of Credit
41
SECTION 2.05.
Funding of Borrowings
48
SECTION 2.06.
Interest Elections
49
SECTION 2.07.
Termination and Reduction of Commitments
50
SECTION 2.08.
Repayment of Loans; Evidence of Debt
51
SECTION 2.09.
Amortization of Term Loans
51
SECTION 2.10.
Prepayment of Loans
52
SECTION 2.11.
Fees
53
SECTION 2.12.
Interest
55
SECTION 2.13.
Alternate Rate of Interest
55
SECTION 2.14.
Increased Costs
56
SECTION 2.15.
Break Funding Payments
57
SECTION 2.16.
Taxes
58
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
62
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
64
SECTION 2.19.
Defaulting Lenders
65
SECTION 2.20.
Incremental Facilities
68
SECTION 2.21.
Extension of Maturity Date
72
SECTION 2.22.
Refinancing Facilities
75
 
ARTICLE III
 
Representations and Warranties
     
SECTION 3.01.
Organization; Powers
77
SECTION 3.02.
Authorization; Enforceability
77


 


i

--------------------------------------------------------------------------------

 
Page
 
SECTION 3.03.
Governmental Approvals; No Conflicts
78
SECTION 3.04.
Financial Condition; No Material Adverse Effect
78
SECTION 3.05.
Properties
79
SECTION 3.06.
Litigation and Environmental Matters
79
SECTION 3.07.
Compliance with Laws and Agreements; No Default
80
SECTION 3.08.
Anti-Terrorism Laws
80
SECTION 3.09.
Investment Company Status
81
SECTION 3.10.
Federal Reserve Regulations
81
SECTION 3.11.
Taxes
81
SECTION 3.12.
ERISA
81
SECTION 3.13.
Disclosure
82
SECTION 3.14.
Solvency
82
SECTION 3.15.
Licenses and Registrations
82
SECTION 3.16.
Labor Matters
83
 
ARTICLE IV
 
Conditions
     
SECTION 4.01.
Effective Date
83
SECTION 4.02.
Each Credit Event
84
 
ARTICLE V
 
Affirmative Covenants
     
SECTION 5.01.
Financial Statements and Other Information
85
SECTION 5.02.
Notices of Material Events
87
SECTION 5.03.
Operation as a REIT
87
SECTION 5.04.
Existence; Conduct of Business
87
SECTION 5.05.
Payment of Obligations
88
SECTION 5.06.
Maintenance of Properties
88
SECTION 5.07.
Insurance
88
SECTION 5.08.
Books and Records; Inspection and Audit Rights
88
SECTION 5.09.
Compliance with Laws
89
SECTION 5.10.
Use of Proceeds and Letters of Credit
89
SECTION 5.11.
Guarantees of Existing Senior Notes
89
 
ARTICLE VI
 
Negative Covenants
     
SECTION 6.01.
Indebtedness of Restricted Subsidiaries
90
SECTION 6.02.
Liens
92
SECTION 6.03.
Fundamental Changes
94
SECTION 6.04.
Asset Sales
94
SECTION 6.05.
Hedging Agreements
96

 

 


ii

--------------------------------------------------------------------------------





Page


SECTION 6.06.
Restricted Payments
96
SECTION 6.07.
Transactions with Affiliates
97
SECTION 6.08.
Restrictive Agreements
98
SECTION 6.09.
Consolidated Interest Coverage Ratio
99
SECTION 6.10.
Total Net Leverage Ratio and Total Senior Secured Leverage Ratio
99
SECTION 6.11.
Changes in Fiscal Periods
99
SECTION 6.12.
Designation of Unrestricted Subsidiaries and Restricted Subsidiaries
99
 
ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Administrative Agent
 
ARTICLE IX
 
Miscellaneous
     
SECTION 9.01.
Notices
108
SECTION 9.02.
Waivers; Amendments
110
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
113
SECTION 9.04.
Successors and Assigns
116
SECTION 9.05.
Survival
120
SECTION 9.06.
Counterparts; Integration; Effectiveness
121
SECTION 9.07.
Severability
121
SECTION 9.08.
Right of Setoff
122
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
122
SECTION 9.10.
WAIVER OF JURY TRIAL
123
SECTION 9.11.
Headings
123
SECTION 9.12.
Confidentiality
123
SECTION 9.13.
Interest Rate Limitation
124
SECTION 9.14.
USA PATRIOT Act Notice
125
SECTION 9.15.
No Fiduciary Relationship
125
SECTION 9.16.
Non-Public Information
125
SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
126

 

 
iii

--------------------------------------------------------------------------------

SCHEDULES:


Schedule 1.01 — Disqualified Equity Interest
Schedule 1.02 — Unrestricted Subsidiaries
Schedule 2.01 — Commitments
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.07 — Transactions with Affiliates
Schedule 6.08 — Existing Restrictions


EXHIBITS:


Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Maturity Date Extension Request
Exhibit C-1 — Form of Tax Certificate (Foreign Lenders/Not Partnerships)
Exhibit C-2 — Form of Tax Certificate (Foreign Participants/Not Partnerships)
Exhibit C-3 — Form of Tax Certificate (Foreign Participants/Partnerships)
Exhibit C-4 — Form of Tax Certificate (Foreign Lenders/Partnerships)
Exhibit D — Form of Compliance Certificate


iv

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT dated as of January 21, 2016 (this “Agreement”), among CROWN
CASTLE INTERNATIONAL CORP.,  a Delaware corporation, the LENDERS and ISSUING
BANKS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


The Borrower has requested that (a) the Term Lenders extend credit in the form
of Term Loans on the Effective Date in an aggregate principal amount of
$2,000,000,000, (b) the Revolving Lenders extend credit in the form of Revolving
Loans and the Issuing Banks issue Letters of Credit, in each case at any time
and from time to time during the Revolving Availability Period such that the
Aggregate Revolving Exposure will not exceed $2,500,000,000 at any time and (c)
the 364-Day Lenders extend credit in the form of 364-Day Loans at any time and
from time to time during the 364-Day Availability Period such that the 364-Day
Aggregate Exposure will not exceed $1,000,000,000 at any time.


The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:
 
ARTICLE I

Definitions


SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Additional Lender” has the meaning assigned to such term in Section 2.20(c).


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period (or such
date, as applicable) multiplied by (b) the Statutory Reserve Rate. 
Notwithstanding the foregoing, if the Adjusted LIBO Rate as calculated in the
immediately preceding sentence is less than zero, then the Adjusted LIBO Rate
shall be deemed to be zero.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.




 

--------------------------------------------------------------------------------


 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.


“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.


“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% per annum.  If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
then the Alternate Base Rate shall be determined without regard to clause (b) of
the preceding sentence until the circumstances giving rise to such inability no
longer exist.  For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Restricted Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Anti-Terrorism Law” means any Requirement of Law relating to money laundering
or financing terrorism, including the USA PATRIOT Act, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act of 1970”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act of 1917 (50 U.S.C. §1 et seq.) and Executive Order
13224 (effective September 24, 2001).

 
2

--------------------------------------------------------------------------------


 
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that, at any time any
Revolving Lender shall be a Defaulting Lender, “Applicable Percentage” shall
mean the percentage of the Aggregate Revolving Commitments (disregarding any
such Defaulting Lender’s Revolving Commitment) represented by such Revolving
Lender’s Revolving Commitment at such time.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments of Revolving Loans and LC Exposures that occur after such
termination or expiration and to any Revolving Lender’s status as a Defaulting
Lender.


“Applicable Rate” means, for any day, the rate per annum set forth under the
relevant column heading in the relevant pricing grid below based upon the
Borrower’s Level at such time:

Applicable Rate with respect to the Revolving Loans and Term Loans and the
Revolving
Facility Commitment Fee


Level
Senior Unsecured
Debt Rating (S&P /
Moody’s / Fitch)
Applicable Rate
for
LIBOR Loans
Applicable Rate
for ABR Loans
Applicable Rate
for Revolving
Facility
Commitment Fee
 
I
 
 
BBB+/Baa1/BBB+
or higher
 
 
1.125%
 
 
0.125%
 
 
0.125%
 
 
II
 
 
BBB/Baa2/BBB
 
 
1.250%
 
 
0.250%
 
 
0.150%
 
 
III
 
 
BBB-/Baa3/BBB-
 
 
1.375%
 
 
0.375%
 
 
0.200%
 
 
IV
 
 
BB+/Ba1/BB+
 
 
1.625%
 
 
0.625%
 
 
0.250%
 
 
V
 
 
BB/Ba2/BB or lower
 
 
2.000%
 
 
1.000%
 
 
0.350%
 

 
 


3

--------------------------------------------------------------------------------

 

Applicable Rate with respect to the 364-Day Loans and 364-Day Facility
Commitment Fee


Level
Senior Unsecured
Debt Rating (S&P /
Moody’s / Fitch)
Applicable Rate
for
LIBOR Loans
Applicable Rate
for ABR Loans
Applicable Rate
for 364-Day
Facility
Commitment Fee
 
I
 
 
BBB+/Baa1/BBB+
or higher
 
 
1.125%
 
 
0.125%
 
 
0.100%
 
 
II
 
 
BBB/Baa2/BBB
 
 
1.250%
 
 
0.250%
 
 
0.125%
 
 
III
 
 
BBB-/Baa3/BBB-
 
 
1.375%
 
 
0.375%
 
 
0.150%
 
 
IV
 
 
BB+/Ba1/BB+
 
 
1.625%
 
 
0.625%
 
 
0.200%
 
 
V
 
 
BB/Ba2/BB or lower
 
 
2.000%
 
 
1.000%
 
 
0.300%
 



For the purposes of the foregoing pricing grids, changes in the Applicable Rate
resulting from changes in the Level shall become effective on the next business
day after the date of the change in the related rating.  The applicable “Level”
will be based on the highest rating received from any of S&P, Moody’s or Fitch;
provided that if the lowest rating received from any such rating agency is two
or more rating levels below the highest rating, the rating level next below the
highest rating will apply; provided, however, that notwithstanding the foregoing
proviso, if any two such ratings are both at the highest rating, then such
highest rating shall apply. If the rating system of S&P, Moody’s or Fitch shall
change, or if any such rating agency shall cease to be in the business of
assigning senior unsecured debt ratings generally (any such rating agency, an
“Affected Rating Agency”), the Borrower and the Administrative Agent (in
consultation with the Lenders) shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from the Affected Rating Agency and, pending the effectiveness of any
such amendment, the Applicable Rate shall be determined by reference to (x) the
rating of the rating agencies that are not Affected Rating Agencies or (y) if
there is no rating agency that is not an Affected Rating Agency, the rating of
the Affected Rating Agency most recently in effect prior to such change or
cessation.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


“Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Crédit
Agricole Corporate and Investment Bank, Mizuho Bank Ltd., RBC Capital Markets1
and TD Securities (USA) LLC in their capacity as the joint lead arrangers and
joint bookrunners for the credit facilities provided for herein.
 
 




--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its Affiliates.




4

--------------------------------------------------------------------------------



 


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means, as to any EEA Financial Institution,  the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of such EEA Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Blocked Person” means any Person that (a) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or resides, is organized or chartered or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (b) is
publicly identified as prohibited from doing business with the United States of
America under any Requirement of Law.


“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

5

--------------------------------------------------------------------------------


 
“Borrower” means Crown Castle International Corp., a Delaware corporation.


“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of a written Borrowing
Request, in a form approved by the Administrative Agent and otherwise consistent
with the requirements of Section 2.03.


“Business” has the meaning assigned to such term in Section 3.06(b).


“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed and a day on which inter-bank payments can be effected on the
Federal Reserve Bank’s Fedwire System; provided that, when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States of America or any State thereof having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within 270 days from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities described in clause (a) of this definition; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority of any
such State, commonwealth or territory, the securities of which State,
commonwealth, territory, political subdivision or taxing authority, as
applicable, are rated at least A by S&P or A-2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market mutual
or similar funds which invest substantially exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) in the case
of any Foreign Subsidiary, (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of such
sovereign nation), in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A-2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or (ii) investments of the type and maturity
described in clauses (b) through (g) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies.




6

--------------------------------------------------------------------------------

 


“CC Holdings” means CC Holdings GS V LLC, a Delaware limited liability company.


“CC Holdings Notes” means any notes issued from time to time pursuant to the CC
Holdings Notes Indenture.


“CC Holdings Notes Guarantors” has the meaning assigned to the term “Guarantors”
in the CC Holdings Notes Indenture.


“CC Holdings Notes Indenture” means the Indenture dated as of April 30, 2009
(together with any supplements thereto), among the CC Holdings Notes Issuers,
the CC Holdings Notes Guarantors and The Bank of New York Mellon Trust Company,
N.A., as trustee.


“CC Holdings Notes Indenture Documents” means, collectively, the CC Holdings
Notes Indenture, the CC Holdings Notes, the CC Holdings Notes Management
Agreement and the Security Documents (as defined in the CC Holdings Notes
Indenture).


“CC Holdings Notes Issuers” means, at any time, the Issuers (as defined in the
CC Holdings Notes Indenture) under the CC Holdings Notes Indenture at such time.


“CC Holdings Notes Management Agreement” means the Management Agreement dated as
of April 30, 2009, between CC Holdings and the other entities listed therein, as
owners, and Crown USA, as manager.


“CC Holdings Notes Property” means, collectively, the properties (including land
and improvements, and all leaseholds, sub-leaseholds, fee and easements) and all
related facilities, owned by CC Holdings and its Subsidiaries (as defined in the
CC Holdings Notes Indenture).


“Change in Control” means (a) any “person” (as such term is used in Section
13(d)(3) of the Exchange Act) becomes the beneficial owner, directly or
indirectly, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Borrower; provided that a transaction in which the Borrower becomes a
subsidiary of another Person shall not constitute a Change in Control if (x) the
Borrower’s stockholders immediately prior to such transaction beneficially own,
directly or indirectly through one or more intermediaries, Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in such other Person of whom the
Borrower is a Subsidiary immediately following such transaction and (y)
immediately following such transaction, no “person” (as defined in this clause
(a)) other than such other Person, beneficially owns, directly or indirectly,
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
or (b) failure of the Continuing Directors to constitute a majority of the board
of directors of the Borrower.




7

--------------------------------------------------------------------------------



 


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.


“Charges” has the meaning assigned to such term in Section 9.13.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Incremental Term Loans or 364-Day Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Term Commitment, Commitment
in respect of any Incremental Term Loans or a 364-Day Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class.  Incremental Term Loans that have different terms and
conditions (together with the Commitments in respect thereof) shall be construed
to be in different Classes.


“Code” means the United States Internal Revenue Code of 1986, as amended.




8

--------------------------------------------------------------------------------







“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, Term Commitment, 364-Day Commitment or commitment in respect of any
Incremental Term Loans or any combination thereof (as the context requires).


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.


“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consenting Lender” has the meaning assigned to such term in Section 2.21(b).


“Consolidated Debt Service” means, as of the last day of any fiscal quarter of
the Borrower, the aggregate amount of cash interest (including imputed interest
with respect to Capital Lease Obligations and commitment fees) that the Borrower
and the Restricted Subsidiaries paid during the most recently ended four fiscal
quarter period of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or Section 5.01(b) on the principal
balance of the Indebtedness of the Borrower and the Restricted Subsidiaries
(excluding any Indebtedness of the Borrower or any Restricted Subsidiary that
has been purchased by, or is otherwise owing to, the Borrower or any Restricted
Subsidiary) then outstanding, less the aggregate amount of any cash payments
received during such period by the Borrower or the Restricted Subsidiaries in
connection with any Hedging Agreements of the Borrower or the Restricted
Subsidiaries in respect of such Indebtedness.


“Consolidated EBITDA” means, for the Borrower and the Restricted Subsidiaries,
for any period, the sum of (a) Consolidated Net Income for such period, plus (b)
to the extent deducted in determining Consolidated Net Income, the sum, without
duplication, of (i) interest expense for such period, whether or not accrued and
whether or not capitalized, and amortization of non-cash interest expense, (ii)
income tax expense and consolidated gross receipts tax expense for such period,
including taxes based on income, profits or capital, including state, franchise
and similar taxes and foreign withholding taxes, (iii) depreciation,
amortization and accretion (including amortization of intangible assets and
accretion of asset retirement obligations) for such period, (iv) extraordinary
losses and non-recurring non-cash charges and expenses for such period, (v) all
other non-cash charges, expenses and interest for such period (including any
non-cash losses in respect of Hedging Agreements, non-cash impairment charges,
stock-based compensation charges and non-cash amortization of prepaid lease
purchase price adjustments), (vi) non-recurring integration and transaction
costs and expenses for such period, including as a result of business
combinations, operational changes and improvements (including transaction costs,
expenses and fees incurred in connection with any merger or acquisition,
severance and retention costs and business optimization expenses), (vii)
non-recurring charges and expenses, restructuring charges and losses on the
retirement or extinguishment of Indebtedness, in each case for such period and
(viii) other non-operating expenses in an aggregate amount not exceeding
$15,000,000 in any fiscal year, less extraordinary gains, other non-operating
income in an aggregate amount not exceeding $15,000,000 and cash payments (not
otherwise deducted in determining Consolidated Net Income) made during such
period with respect to non-cash charges that were added back in a prior period.




9

--------------------------------------------------------------------------------

 
 


“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated EBITDA for the most
recently ended four fiscal quarter period of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or Section 5.01(b) to
(b) Consolidated Debt Service determined as of such date.


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that, without duplication,
there shall be (a) included the income of any Person that is not the Borrower or
a consolidated Restricted Subsidiary to the extent of the amount of cash
dividends or other cash distributions actually paid by such Person to the
Borrower or any consolidated Restricted Subsidiary during such period, (b)
excluded the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (c) excluded gains and
losses from discontinued operations (other than from components that are held
for disposal but which have not yet been so disposed) and (d) excluded after-tax
gains and losses attributable to non-ordinary course dispositions of assets.


“Consolidated Total Assets” means, at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.


“Continuing Directors” means the directors of the board of directors of the
Borrower on the Effective Date and each other director of the Borrower, if, in
each case, such other director’s nomination for election to the board of
directors of the Borrower is recommended, or such other director’s election or
appointment to the board of directors of the Borrower is approved, by at least a
majority of the then Continuing Directors.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlled” has the meaning
correlative thereto.




10

--------------------------------------------------------------------------------







“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.


“Crown USA” means Crown Castle USA Inc., a Pennsylvania corporation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States of America or
any other applicable jurisdiction from time to time in effect.


“Declining Lender” has the meaning assigned to such term in Section 2.21(b).


“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default)
cannot be satisfied), (c) has failed, within three Business Days after request
by the Administrative Agent or the Borrower, made in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s or
the Borrower’s receipt of such written certification or (d) has become the
subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.  Any determination
by the Administrative Agent or the Borrower that a Lender is a Defaulting Lender
under any one or more of clause (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower and each Credit Party.


“Designated Securitization Indebtedness” means (a) any Indebtedness assumed or
incurred under clause (f) of Section 6.01 or incurred under clause (p) of
Section 6.01, in each case that is designated as “Designated Securitization
Indebtedness” in a writing delivered to the Administrative Agent by the Borrower
substantially concurrently with such assumption or incurrence; provided that (i)
such Indebtedness was incurred or refinanced or replaced Indebtedness that was
incurred (in each case, in the case of Indebtedness assumed under clause (f) of
Section 6.01) or is incurred (in the case of Indebtedness incurred under clause
(f) or clause (p) of Section 6.01), in each case for the purpose of securitizing
or otherwise financing wireless communications towers, tower-related assets
(including small cell networks and fiber assets) or any assets or businesses
reasonably related thereto and (ii) such Indebtedness contains terms that are
market terms for such financing on the date such Indebtedness was incurred (in
the case of Indebtedness assumed under clause (f) of Section 6.01) or is
incurred (in the case of Indebtedness incurred under clause (f) or clause (p) of
Section 6.01) (as determined reasonably and in good faith by the Borrower) and
(b) all Indebtedness of the Borrower or any Restricted Subsidiary outstanding as
of the Effective Date that was designated as “Designated Securitization
Indebtedness” under the Existing Credit Agreement.




11

--------------------------------------------------------------------------------




 
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part or (c) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Equity Interest, in each case of clauses (a) through (c) above,
prior to the date that is 91 days after the Latest Maturity Date; provided,
however, that (i) any Equity Interests that would constitute Disqualified Equity
Interests solely because the holders thereof have the right to require the
issuer thereof to redeem such Equity Interests upon the occurrence of a “change
in control” (or any analogous event) or a sale of assets shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests provide that
such issuer may not redeem any such Equity Interests pursuant to such provisions
unless such redemption complies with Section 6.06, (ii) any Equity Interest that
by its terms authorizes the issuer to satisfy in full its obligations upon
maturity, redemption, exchange or repurchase thereof or otherwise, by the
delivery of Equity Interests that are not Disqualified Equity Interests shall be
deemed not to be a Disqualified Equity Interest and (iii) any Equity Interests
of the Borrower or any Restricted Subsidiary outstanding as of the Effective
Date and listed on Schedule 1.01 shall be deemed not to be Disqualified Equity
Interests.


“Disqualified Institution” means any (a) Person designated by the Borrower, and
accepted by the Administrative Agent, on or before the Effective Date (which
list shall have been provided to the Lenders by the Administrative Agent on or
before the Effective Date) and (b)(x) competitor of the Borrower and the
Subsidiaries identified in writing by the Borrower to the Administrative Agent
from time to time after the Effective Date by delivery of a notice thereof to
the Administrative Agent setting forth such Person or Persons (or the Person or
Persons previously identified to the Administrative Agent that are to be no
longer considered “Disqualified Institutions”) and (y) with respect to clauses
(a) and (b) above, an Affiliate of such Person to the extent such Affiliate is
clearly identifiable on the basis of such Affiliates’ name or is otherwise
identified in writing by the Borrower from time to time to the Administrative
Agent; provided that (i) neither the Administrative Agent nor any Lender shall
have any obligation to carry out due diligence in order to identify such
Affiliates and (ii) the list of Disqualified Institutions and any updates
thereto from time to time  (collectively, the “DQ List”) shall be posted to all
Lenders by the Administrative Agent (and the Administrative Agent shall have the
express authority to do so), and the Administrative Agent shall further have the
express authority to provide the DQ List to each Lender requesting the same. 
Notwithstanding the foregoing, each of the Borrower and the Lenders acknowledge
and agree that the Administrative Agent shall not have any responsibility or
obligation to ascertain, monitor or inquire as to whether any Lender or
potential Lender is a Disqualified Institution and the Administrative Agent
shall have no liability with respect to any assignment or participation of loans
made, or any information made available, to a Disqualified Institution by any
Lender in violation hereof.




12

--------------------------------------------------------------------------------



 


“Documentation Agents” means, collectively, Citibank, N.A., Crédit Agricole
Corporate and Investment Bank, Mizuho Bank, Ltd., Royal Bank of Canada and TD
Securities (USA) LLC.


“dollars” or “$” refers to lawful money of the United States of America.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, a Disqualified Institution, the Borrower or any
Restricted Subsidiary or other Affiliate of the Borrower or any Restricted
Subsidiary.


“Environmental Laws” means any and all Requirements of Law regulating, relating
to or imposing liability or standards of conduct concerning protection of the
environment.




13

--------------------------------------------------------------------------------







“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is in “at risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice of an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, (g) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal within the meaning of Section 4063, 4203 or 4205 of ERISA
from any Plan or Multiemployer Plan or (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.




14

--------------------------------------------------------------------------------







“Exchange Act” means the United States Securities Exchange Act of 1934.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18(b) or 9.02(c)) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.16, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means the Credit Agreement dated as of January 31,
2012 (as amended, supplemented, restated or otherwise modified prior to the
Effective Date), by and among Crown Castle International Corp., Crown Castle
Operating Company, the lenders and issuing banks from time to time parties
thereto, Morgan Stanley Senior Funding Inc., as co-documentation agent, and
Mizuho Bank, Ltd., as administrative agent.


“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).


“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.20(d).


“Existing Senior Notes” means any of the 5.25% Senior Notes due 2022 or the
4.875% Senior Notes due 2023 previously issued by the Borrower.


“Extension Effective Date” has the meaning assigned to such term in Section
2.21(b).


“FAA” means the Federal Aviation Administration or any Governmental Authority at
any time substituted therefor.


“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq, as amended.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.




15

--------------------------------------------------------------------------------



 


“FCC” means the Federal Communications Commission or any Governmental Authority
at any time substituted therefor.


“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  If the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Global Signal Notes” means any notes issued from time to time pursuant to the
Global Signal Notes Indenture.


“Global Signal Notes Guarantor” means Global Signal Holdings III, LLC, a
Delaware limited liability company.


“Global Signal Notes Indenture” means the Indenture dated as of July 31, 2009
(together with any supplements thereto), between the Global Signal Notes
Issuers, as issuers of the Global Signal Notes, the Global Signal Notes
Guarantor and The Bank of New York Mellon Trust Company, N.A., as trustee.


“Global Signal Notes Indenture Documents” means, collectively, the Global Signal
Notes Indenture, the Global Signal Notes, the Global Signal Notes Management
Agreement and the other Transaction Documents (as defined in the Global Signal
Notes Indenture).




16

--------------------------------------------------------------------------------







“Global Signal Notes Issuers” means, at any time, the Issuers (as defined in the
Global Signal Notes Indenture) under the Global Signal Notes Indenture at such
time.


“Global Signal Notes Management Agreement” means the Management Agreement dated
as of July 31, 2009, between Pinnacle Towers Acquisition Holdings LLC, a
Delaware limited liability company, and the subsidiaries thereof from time to
time party thereto, as owners, and Crown USA, as manager.


“Global Signal Notes Tower Sites” means, collectively, the wireless
communication towers owned, leased or managed by the Global Signal Notes
Issuers.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
including a reimbursement, counterindemnity or similar obligation and, in each
case, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing, or which is given to induce the creation of a
separate obligation by another Person (including any bank under any letter of
credit) guaranteeing or having the economic effect of guaranteeing, any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase property, securities or services primarily
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount, as of any date of determination, of
any Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Responsible Officer)). 
The term “Guarantee” used as a verb has a corresponding meaning.




17

--------------------------------------------------------------------------------







“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedging Agreement.


“Incremental Facilities” has the meaning assigned to such term in
Section 2.20(a).


“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).


“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20(c).


“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes payable or similar instruments representing extensions
of credit, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued obligations, in
each case incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. 
Notwithstanding the foregoing, the term “Indebtedness” shall not include
post-closing purchase price adjustments or earnouts except to the extent that
the amount payable pursuant to such purchase price adjustment or earnout is or
becomes due and payable and is not thereafter promptly paid.  The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person or such Person has otherwise become
liable for the payment thereof) be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith. 
Indebtedness of any Person will not include any obligations of such Person
relating to leases which would not have been accounted for as a liability on a
balance sheet of such Person in accordance with GAAP as in effect on the
Effective Date, even if those obligations would be included as liabilities on
the balance sheet of such Person at the applicable time of determination.




18

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any other Loan Document and (b) to the extent
not otherwise described in clause (a) of this definition, Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Information Memorandum” means the Confidential Information Memorandum dated
December 2015 relating to the Transactions.


“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including trademarks, service marks, trade names,
domain names, copyrights, patents, trade secrets, know-how, technology and
processes, any applications or registrations for any of the foregoing, any
licenses for any of the foregoing and all rights to sue at law or in equity for
any infringement, misappropriation, dilution or other violation thereof,
including the right to receive all proceeds and damages therefrom.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing, 364-Day Borrowing or Term Borrowing in
accordance with Section 2.06, which shall be, in the case of a written Interest
Election Request, in a form approved by the Administrative Agent and otherwise
consistent with the requirements of Section 2.06.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.


“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect or such shorter period as
the Administrative Agent may agree to in its sole discretion; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
 
19

--------------------------------------------------------------------------------



“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period (or for purposes of determining the Alternate Base Rate in
accordance with clause (c) of the definition thereof and assuming an Interest
Period of one month), a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (or, for
purposes of determining the Alternate Base Rate in accordance with clause (c) of
the definition thereof, on the applicable date of determination).


“Investment Company Act” means the United States Investment Company Act of 1940.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).


“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. and Bank of America, N.A. and
(b) each Revolving Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.04(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.04(k)), each in its capacity as an
issuer of Letters of Credit hereunder.  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.




20

--------------------------------------------------------------------------------







“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be such Lender’s Applicable Percentage of the aggregate LC Exposure at
such time.  For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.04(m).  For all purposes of this Agreement, if on any
date of determination a standby Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.  If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate. 
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than zero, then the LIBO Rate shall be deemed to be zero
for all purposes.


“LIBO Screen Rate” has the meaning assigned to such term in the definition of
the term “LIBO Rate”.




21

--------------------------------------------------------------------------------







“License” means any license, authorization, permit, consent, franchise,
ordinance, registration, certificate, agreement, determination or other right
filed with, granted by or entered into by a Governmental Authority that permits
or authorizes the ownership, construction, management or maintenance of a Tower
Site or the use of a Tower Site for communications.


“Licensing Authority” means a Governmental Authority that has granted a License.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest, license or other encumbrance
in, on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.


“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, any agreement designating an additional Issuing
Bank as contemplated by Section 2.04(j) and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.08(c).


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.


“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time, (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans or Term Commitments of such Class
representing more than 50% of the aggregate principal amount of all Term Loans
or Term Commitments, as applicable, of such Class outstanding at such time and
(c) in the case of the 364-Day Lenders, Lenders having 364-Day Exposures and
unused 364-Day Commitments representing more than 50% of the sum of the 364-Day
Aggregate Exposure and the unused 364-Day Aggregate Commitment at such time.


“Management Agreements” means, collectively, the Tower Notes Management
Agreement, the Global Signal Notes Management Agreement and the CC Holdings
Notes Management Agreement, as well as any similar agreement entered into by any
Subsidiary in connection with any Securitization Indenture and containing terms
that are market terms for such an agreement on the date such agreement became
effective (as determined reasonably and in good faith by the Borrower).


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole or (b) the validity or enforceability of this
Agreement or any other material Loan Document or the material rights of or
material benefits available to the Administrative Agent or Lenders under this
Agreement or any other material Loan Document.




22

--------------------------------------------------------------------------------



 


“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Borrower
and the Restricted Subsidiaries in an aggregate principal amount exceeding
$250,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Restricted Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.


“Material Subsidiary” means each Restricted Subsidiary (a) the total assets of
which equal 10% or more of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries or (b) the gross revenues of which equal 10% or more of
the consolidated gross revenues of the Borrower and the Restricted Subsidiaries,
in each case as of the end of or for the most recent period of four consecutive
fiscal quarters of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b); provided that if, at the end
of or for any such most recent period of four consecutive fiscal quarters, the
combined total assets or combined gross revenues of all Restricted Subsidiaries
that under clauses (a) and (b) above would not constitute Material Subsidiaries
shall have exceeded 15% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries or 15% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries, respectively, then one or more of such
excluded Restricted Subsidiaries to be selected by the Borrower shall for all
purposes of this Agreement be deemed to be Material Subsidiaries until such
excess shall have been eliminated (and notice of such selection shall be
delivered to the Administrative Agent).


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.


“Maturity Date” means the Revolving Maturity Date, the 364-Day Maturity Date,
the Term Maturity Date, or the maturity date with respect to any Class of
Incremental Term Loans, as the context requires.


“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit B hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.21.




23

--------------------------------------------------------------------------------







“Maximum Rate” has the meaning assigned to such term in Section 9.13.


“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA.


“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).


“Obligations” means the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations of the Borrower under this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
(including with respect to attorneys’ fees) and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).


“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18(b) or 9.02(c)).
 
 
24

--------------------------------------------------------------------------------



“Other Term Loans” has the meaning assigned to such term in Section 2.20(a).


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;


(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and obligations, assessments or government charges, (ii) in the
ordinary course of business securing liability to insurance carriers under
insurance or self-insurance arrangements and (iii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in subclauses (i) and (ii) above;


(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in subclause (i) above;


(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;




25

--------------------------------------------------------------------------------







(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Restricted Subsidiary;


(g)    Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”;


(h)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Restricted Subsidiary in excess of
those required by applicable banking regulations;


(i)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignment arrangements entered into by the Borrower and the Restricted
Subsidiaries in the ordinary course of business;


(j)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 (or the corresponding section) of the Uniform Commercial
Code in effect in the relevant jurisdiction covering only the items being
collected upon;


(k)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement, in each case to the extent covering the assets so
licensed, leased, sublicensed or subleased;


(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and


(m)    Liens that are contractual rights of set-off;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
26

--------------------------------------------------------------------------------

 

 
“Platform” has the meaning assigned to such term in Section 9.01(d).


“Prime Rate” means the rate of interest per annum announced from time to time by
the Administrative Agent as its prime rate in effect at its principal office. 
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.


“Pro Forma Basis” means, with respect to the calculation of Consolidated Total
Assets, the financial covenants contained in Sections 6.09 and 6.10 or otherwise
for purposes of determining the Consolidated Interest Coverage Ratio, the Total
Net Leverage Ratio, the Total Senior Secured Leverage Ratio or any other
financial ratio set forth herein as of any date, that such calculation shall
give pro forma effect to all acquisitions (other than any de minimis
acquisitions), all issuances, incurrences or assumptions of Indebtedness (with
any such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms), all sales, transfers or other dispositions
of any material assets outside the ordinary course of business and any
prepayments or repayments of Indebtedness, in each case that have occurred
during (or, if such calculation is being made for the purpose of determining
whether any transaction shall be permitted hereunder, since the beginning of)
the fiscal quarter (or four fiscal quarter period, as applicable) of the
Borrower most recently ended on or prior to such date as if they occurred on the
first day of such fiscal quarter (or four fiscal quarter period, as applicable)
(including expected cost savings (without duplication of actual cost savings) to
the extent (a) such cost savings would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article 11 of
Regulation S-X under the Securities Act as interpreted by the Staff of the SEC,
and as certified by a Responsible Officer or (b) in the case of an acquisition,
such cost savings are factually supportable and have been realized or are
reasonably expected to be realized within 365 days following such acquisition;
provided that (i) the Borrower shall have delivered to the Administrative Agent
a certificate of the chief financial officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
such cost savings meet the requirements set forth in this clause (b), together
with reasonably detailed evidence in support thereof, and (ii) if any cost
savings included in any pro forma calculations based on the expectation that
such cost savings will be realized within 365 days following such acquisition
shall at any time cease to be reasonably expected to be so realized within such
period, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such cost savings).  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of twelve months).




27

--------------------------------------------------------------------------------


 
“Properties” has the meaning assigned to such term in Section 3.06(b).


“Proposed Change” has the meaning assigned to such term in Section 9.02(c).


“Qualified Acquisition” means the acquisition by the Borrower or any Restricted
Subsidiary of any Person, property, business or assets which acquisition has
been designated to the Lenders by a Responsible Officer as a “Qualified
Acquisition” so long as, on a Pro Forma Basis after giving effect to such
acquisition, the Total Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower (for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b)) prior to such
acquisition would be no less than 5.00 to 1.00; provided that (i) no such
designation may be made with respect to any acquisition prior to the end of the
fourth full fiscal quarter following the completion of the most recently
consummated Qualified Acquisition unless the Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower (for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b))
prior to the consummation of such acquisition was no greater than 5.50 to 1.00,
(ii) the aggregate consideration for such acquisition (including the aggregate
principal amount of any Indebtedness assumed thereby) is equal to or greater
than $500,000,000 and (iii) the Borrower may designate no more than three (3)
such acquisitions as a “Qualified Acquisition” during the term of this
Agreement.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.


“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.22.


“Refinancing Indebtedness” means, in respect of any Indebtedness (including any
Indebtedness that is to be refinanced substantially contemporaneously therewith,
the “Original Indebtedness”), any Indebtedness that extends, renews, replaces or
refinances such Original Indebtedness (or any Refinancing Indebtedness in
respect thereof); provided that (a) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of such Original Indebtedness
except by an amount no greater than accrued and unpaid interest with respect to
such Original Indebtedness and any reasonable fees, premium and expenses
relating to such extension, renewal, replacement or refinancing; (b) either (i)
the stated final maturity of such Refinancing Indebtedness shall not be earlier
than the earlier of (A) the stated final maturity of such Original Indebtedness
and (B) the 91st day following the Latest Maturity Date or (ii) the weighted
average life to maturity of such Refinancing Indebtedness is not shorter than
the earlier of (A) the remaining weighted average life to maturity of such
Original Indebtedness and (B) the 91st day following the Latest Maturity Date;
provided that, for purposes of this subclause (ii), in the case of any Original
Indebtedness that is being refinanced that contains an anticipated repayment
date (or an analogous concept) by which such Original Indebtedness must be
repaid in full in order to avoid dividend or other “cash trap” restrictions, the
stated final maturity of such Original Indebtedness (for purposes of determining
the weighted average life to maturity of such Original Indebtedness) shall be
deemed to be such anticipated repayment date; (c) such Refinancing Indebtedness
contains terms and conditions (excluding pricing, premiums, prepayment or
redemption provisions, maturity and amortization) that are market terms on the
date such Refinancing Indebtedness is incurred (as determined in good faith by
the Borrower) or are not materially more restrictive, taken as a whole, than the
covenants and events of default contained in this Agreement (as determined in
good faith by the Borrower); and (d) if such Original Indebtedness shall have
been subordinated to the Obligations, such Refinancing Indebtedness shall also
be subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders (as determined in good faith by the Borrower).
 
 
28

--------------------------------------------------------------------------------

 

 
“Refinancing Lenders” means, collectively, the Refinancing Revolving Lenders and
the Refinancing Term Lenders.


“Refinancing Loans” means, collectively, the Refinancing Revolving Loans and the
Refinancing Term Loans.


“Refinancing Revolving Commitments” has the meaning assigned to such term in
Section 2.22(a).


“Refinancing Revolving Lender” has the meaning assigned to such term in Section
2.22(a).


“Refinancing Revolving Loans” has the meaning assigned to such term in Section
2.22(a).


“Refinancing Term Lender” has the meaning assigned to such term in Section
2.22(a).


“Refinancing Term Loan Commitments” has the meaning assigned to such term in
Section 2.22(a).


“Refinancing Term Loans” has the meaning assigned to such term in Section
2.22(a).


“Register” has the meaning assigned to such term in Section 9.04(b).


“REIT” means a “real estate investment trust” as defined and taxed under
Sections 856 through 860 of the Code.




29

--------------------------------------------------------------------------------







“REIT Conversion” means a plan to restructure any Restricted Subsidiary’s
assets, liabilities or business operations, including transfers of assets among
the Borrower and the Restricted Subsidiaries, a merger of any Restricted
Subsidiary with and into an Affiliate thereof and a distribution by any
Restricted Subsidiary of its earnings and profits for Federal income tax
purposes, in each case in connection with making a REIT Election; provided that
no REIT Conversion shall result in any restrictions or prohibitions on the
ability of any Restricted Subsidiary to make any Restricted Payments to the
Borrower.


“REIT Election” means an election by any Restricted Subsidiary to be treated as
a REIT (other than a public REIT).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and of such Person’s Affiliates.


“Required Lenders” means, at any time, Lenders having Revolving Exposures,
364-Day Exposures, Term Loans and unused Commitments representing more than 50%
of the sum of the Aggregate Revolving Exposure, 364-Day Aggregate Exposure,
outstanding Term Loans and unused Commitments at such time.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, chief operating officer, general
counsel or treasurer of the Borrower, but, in any event, with respect to
financial matters, the chief financial officer of the Borrower.


“Restricted” means, when used in reference to cash or Cash Equivalents of any
Person, that such cash or Cash Equivalents (a) appear (or would be required to
appear) as “restricted” on a consolidated balance sheet of such Person prepared
in conformity with GAAP (unless such classification results solely from any Lien
referred to in clause (b) below) or (b) are controlled by or subject to any Lien
or other preferential arrangement in favor of any creditor, other than Liens
created under the Loan Documents.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment or distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancelation or termination of any Equity Interests in the
Borrower or any Restricted Subsidiary.




30

--------------------------------------------------------------------------------




 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.


“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.20(d).


“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07, (b)
increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
Incremental Facility Amendment pursuant to which such Lender shall have assumed
its Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $2,500,000,000.


“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).


“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and (b)
such Lender’s LC Exposure, in each case at such time.


“Revolving Facility Commitment Fee” has the meaning assigned to such term in
Section 2.11(a).


“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.


“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.


“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.




31

--------------------------------------------------------------------------------







“Revolving Maturity Date” means January 21, 2021, as the same may be extended
pursuant to Section 2.21.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.


“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.


“Securities Act” means the United States Securities Act of 1933.


 “Securitization Documents” means, collectively, the CC Holdings Notes Indenture
Documents, the Global Signal Notes Indenture Documents, the Tower Notes
Indenture Documents and any other Transaction Documents (as such term or any
analogous term is defined in the applicable Securitization Indenture) entered
into in connection with any Securitization Indenture described in clause (b) or
(c) of the definition thereof.


“Securitization Entities” means, collectively, the Securitization Issuers, the
Securitization Guarantors, the Tower Notes Asset Entities and any other Asset
Entities (as such term or any analogous term is defined in the applicable
Securitization Indenture).


“Securitization Guarantors” means, collectively, the CC Holdings Notes
Guarantors, the Global Signal Notes Guarantor, the Tower Notes Guarantor and
each other Subsidiary that is required pursuant to the terms of any
Securitization Indenture to Guarantee the Indebtedness with respect to the
Securitization Notes issued pursuant to or incurred under such Securitization
Indenture.


“Securitization Indenture” means, collectively, (a) the CC Holdings Notes
Indenture, the Global Signal Notes Indenture and the Tower Notes Indenture, (b)
any agreement, indenture or other instrument under which any Designated
Securitization Indebtedness has been issued or incurred and (c) any agreement,
indenture or other instrument under which Refinancing Indebtedness with respect
to the Securitization Notes issued pursuant to or incurred under the agreements,
indentures or other instruments referenced in clauses (a) and (b) of this
definition has been issued or incurred.


“Securitization Issuers” means, collectively, the CC Holdings Notes Issuers, the
Global Signal Notes Issuer, the Tower Notes Issuers and any other Subsidiary
that issues or incurs Securitization Notes.




32

--------------------------------------------------------------------------------







“Securitization Notes” means, collectively, any notes or any other Indebtedness
from time to time issued pursuant to or incurred under any Securitization
Indenture.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors).  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.


“Subsidiary” means any subsidiary of the Borrower.


“Syndication Agent” means Bank of America, N.A.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Commitments” means, with respect to each Lender, the commitment, if any,
of such Lender to make a Term Loan hereunder, expressed as an amount
representing the maximum principal amount of the Term Loans to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Term Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment.




33

--------------------------------------------------------------------------------




 
“Term Lender” means any Lender with an outstanding Term Commitment or an
outstanding Term Loan.


“Term Loan Increase” has the meaning assigned to such term in Section 2.20(a).


“Term Loans” means, collectively, a Loan made pursuant to clause (a) of
Section 2.01 and any Incremental Term Loans.  The initial aggregate principal
amount of the Term Loans as of the Effective Date is $2,000,000,000.


“Term Maturity Date” means January 21, 2021, as the same may be extended
pursuant to Section 2.21.


“Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
but excluding obligations, contingent or otherwise, of the Borrower and the
Restricted Subsidiaries as an account party or applicant in respect of
acceptances, letters of credit, surety bonds, letters of guaranty or similar
arrangements, unless such acceptance, letter of credit, surety bond or letter of
guaranty supports an obligation that constitutes Indebtedness.


“Total Net Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness on such date minus Unrestricted Cash on such date to
(b) Consolidated EBITDA for the most recently ended four fiscal quarter period
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b).


“Total Senior Secured Indebtedness” means, as of any date, the sum of the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries that is secured by Liens and outstanding as of such date in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP, but excluding obligations,
contingent or otherwise, of the Borrower as an account party or applicant in
respect of acceptances, letters of credit, surety bonds, letters of guaranty or
similar arrangements, unless such acceptance, letter of credit, surety bond or
letter of guaranty supports an obligation that constitutes Indebtedness.


“Total Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Senior Secured Indebtedness on such date to (b) Consolidated EBITDA for the most
recently ended four fiscal quarter period of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or Section 5.01(b).


“Tower Notes” means any notes issued from time to time pursuant to the Tower
Notes Indenture.




34

--------------------------------------------------------------------------------



“Tower Notes Asset Entities” means, at any time, the Asset Entities (as defined
in the Tower Notes Indenture) under the Tower Notes Indenture at such time.


“Tower Notes Guarantor” means CC Towers Guarantor LLC, a Delaware limited
liability company.


“Tower Notes Indenture” means the Indenture dated as of June 1, 2005 (together
with any supplements thereto), between the Tower Notes Issuers, as issuers of
the Tower Notes, and The Bank of New York Mellon Trust Company, N.A. (as
successor to JPMorgan Chase Bank, N.A.), as trustee.


“Tower Notes Indenture Documents” means, collectively, the Tower Notes
Indenture, the Tower Notes, the Tower Notes Management Agreement and the other
Transaction Documents (as defined in the Tower Notes Indenture).


“Tower Notes Issuers” means, at any time, the Issuers (as defined in the Tower
Notes Indenture) under the Tower Notes Indenture at such time.


“Tower Notes Management Agreement” means the Management Agreement dated as of
June 8, 2005, between Crown Castle Towers LLC and the subsidiaries thereof from
time to time party thereto, as owners, and Crown USA, as manager.


“Tower Notes Tower Sites” means, collectively, the wireless communication towers
that are part of the assets of the Tower Notes Asset Entities.


“Tower Sites” means, collectively, the Tower Notes Tower Sites, the Global
Signal Notes Tower Sites and the CC Holdings Notes Properties and any
substantially similar assets securitized or otherwise financed under any other
Securitization Indenture.


“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.


“Transactions” means, collectively, (a) the execution, delivery and performance
by the Borrower of the Loan Documents (including this Agreement), the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the repayment in full of all obligations under the Existing
Credit Agreement, the termination of all commitments thereunder and the release
of all Guarantees and Liens in respect thereof and (c) the payment of the
Transaction Costs.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Unrestricted Cash” means, as of any date, the aggregate amount of cash and Cash
Equivalents owned on such date by the Borrower and the Restricted Subsidiaries;
provided that such cash and Cash Equivalents are not Restricted.




35

--------------------------------------------------------------------------------


 
“Unrestricted Subsidiary” means (a) any Subsidiary listed on Schedule 1.02 and
(b) (i) any Subsidiary designated as such by the Borrower in accordance with
Section 6.12 and (ii) any Subsidiary of such designated Subsidiary; provided
that in order to continue to qualify as an Unrestricted Subsidiary, (A) at no
time shall any creditor of any such Subsidiary have any claim (whether pursuant
to a Guarantee, by operation of law or otherwise) against the Borrower or any
Restricted Subsidiary in respect of any Indebtedness or other obligation of any
such Subsidiary and (B) at no time shall the Borrower have any direct or
indirect obligation to subscribe for additional Equity Interests of such
Subsidiary.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“364-Day Aggregate Commitment” means, at any time, the sum of the 364-Day
Commitments of all the 364-Day Lenders at such time.


“364-Day Aggregate Exposure” means, at any time, the sum of the 364-Day
Exposures of all the 364-Day Lenders at such time.


“364-Day Applicable Percentage” means, at any time with respect to any 364-Day
Lender, the percentage of the 364-Day Aggregate Commitment represented by such
Lender’s 364-Day Commitment at such time; provided that, at any time any 364-Day
Lender shall be a Defaulting Lender, “364-Day Applicable Percentage” shall mean
the percentage of the 364-Day Aggregate Commitments (disregarding any such
Defaulting Lender’s 364-Day Commitment) represented by such 364-Day Lender’s
364-Day Commitment at such time.  If the 364-Day Commitments have terminated or
expired, the 364-Day Applicable Percentages shall be determined based upon the
364-Day Commitments most recently in effect, giving effect to any assignments of
364-Day Loans that occur after such termination or expiration and to any 364-Day
Lender’s status as a Defaulting Lender.




36

--------------------------------------------------------------------------------


 


“364-Day Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the 364-Day Maturity Date and the date of
termination of the 364-Day Commitments.


“364-Day Commitment” means, with respect to each Lender, the commitment, if any,
of such Lender to make 364-Day Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s 364-Day
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s 364-Day Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its 364-Day Commitment, as applicable.  The initial aggregate amount of the
Lenders’ 364-Day Commitments is $1,000,000,000.


“364-Day Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s 364-Day Loans.


“364-Day Facility Commitment Fee” has the meaning assigned to such term in
2.11(b).


“364-Day Lender” means a Lender with a 364-Day Commitment or, if the 364-Day
Commitments have terminated or expired, a Lender with 364-Day Exposure.


“364-Day Loan” means a Loan made pursuant to clause (c) of Section 2.01.


“364-Day Maturity Date” means January 19, 2017.


SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise or except as expressly provided
herein, (a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented,
refinanced, renewed, replaced or otherwise modified (subject to any restrictions
on such amendments, amendments and restatements, supplements, refinancings,
renewals, replacements or other modifications set forth herein), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.




37

--------------------------------------------------------------------------------



 


SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time (except that, for purposes
of Sections 6.09 and 6.10 and otherwise for purposes of determining the
Consolidated Interest Coverage Ratio, the Total Net Leverage Ratio, the Total
Senior Secured Leverage Ratio and any other financial ratio set forth herein,
GAAP shall be determined on the basis of such principles in effect on the
Effective Date and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 5.01(a)); provided
that (i) if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to
Accounting Standard Codifications), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein.


SECTION 1.05.    Pro Forma Calculations.  With respect to any period during
which any acquisition (other than any de minimis acquisitions) or any sale,
transfer or other disposition of any material assets outside the ordinary course
of business occurs, for purposes of determining compliance with the covenants
contained in Sections 6.09 and 6.10, or otherwise for purposes of determining
the Consolidated Interest Coverage Ratio, the Total Net Leverage Ratio, the
Total Senior Secured Leverage Ratio or any other financial ratio set forth
herein or Consolidated Total Assets, calculations with respect to such period
shall be made on a Pro Forma Basis.
 

 
38

--------------------------------------------------------------------------------

 
ARTICLE II


The Credits


SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Term Loan to the Borrower on the
Effective Date in a principal amount not exceeding its Term Commitment, (b) to
make Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or
the Aggregate Revolving Exposure exceeding the Aggregate Revolving Commitment,
and (c) to make 364-Day Loans to the Borrower from time to time during the
364-Day Availability Period in an aggregate principal amount that will not
result in such Lender’s 364-Day Exposure exceeding such Lender’s 364-Day
Commitment or the 364-Day Aggregate Exposure exceeding the 364-Day Aggregate
Commitment.  All Loans shall be denominated in dollars.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans and 364-Day Loans.  Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.


SECTION 2.02.    Loans and Borrowings.  (a)  Each Loan shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several (and not joint and several) and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


(b)    Subject to Section 2.13, each Revolving Borrowing, 364-Day Borrowing and
Term Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.


(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing.  At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 20
Eurodollar Borrowings outstanding.  Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the Aggregate Revolving Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).
 
 
39

--------------------------------------------------------------------------------



(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable thereto.


SECTION 2.03.    Requests for Borrowings.  To request a Revolving Borrowing,
364-Day Borrowing or Term Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m. (New York City time) three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m. (New York City time) on the date of such
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e) may be given not later than 12:00 p.m. (New York City time) on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, e-mailed pdf (or
similar electronic submission reasonably acceptable to the Administrative Agent)
or facsimile to the Administrative Agent of a written Borrowing Request signed
by the Borrower.  Each such telephonic and written Borrowing Request shall
specify the following information (to the extent applicable, in compliance with
Sections 2.01 and 2.02):


(i)    whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing, a 364-Day Borrowing or a Borrowing of any Incremental Term Loan;


(ii)    the aggregate amount of such Borrowing;


(iii)    the requested date of such Borrowing, which shall be a Business Day;


(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed or, if the Borrowing is being requested to finance the
reimbursement of an LC Disbursement in accordance with Section 2.04(e), the
identity of the Issuing Bank that made such LC Disbursement; and




40

--------------------------------------------------------------------------------

 

 
(vii)    that as of such date Sections 4.02(a) and 4.02(b) are satisfied.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.


SECTION 2.04.    Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Restricted Subsidiary so
long as the Borrower and such Restricted Subsidiary are co-applicants in respect
of such Letter of Credit), denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Revolving Availability Period; provided
that all information required by the applicable Issuing Bank pursuant to Section
9.14 shall have been delivered by the Borrower and such Restricted Subsidiary. 
Notwithstanding anything contained in any letter of credit application or other
agreement (other than this Agreement) submitted by the Borrower to, or entered
into the Borrower with, any Issuing Bank relating to any Letter of Credit, (i)
all provisions of such letter of credit application or other agreement
purporting to grant Liens in favor of such Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement shall control, (iii) the
aggregate face amount of outstanding Letters of Credit issued by JPMorgan Chase
Bank, N.A. shall not exceed $25,000,000 at any time without its consent, and
(iv) the aggregate face amount of outstanding Letters of Credit issued by Bank
of America, N.A. shall not exceed $25,000,000 at any time without its consent.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. 
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section 2.04), the Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by such Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (not later than 12:00 p.m. (New York City
time) at least three (3) Business Days (or such later date and time as the
Administrative Agent and such Issuing Bank may agree in a particular instance in
their sole discretion) in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 2.04), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit.  If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of any
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $50,000,000, (ii) the Aggregate Revolving Exposure
shall not exceed the Aggregate Revolving Commitment and (iii) following the
effectiveness of any Maturity Date Extension Request with respect to the
Revolving Commitments, the LC Exposure in respect of all Letters of Credit
having an expiration date after the second Business Day prior to the Existing
Maturity Date shall not exceed the aggregate Revolving Commitments of the
Consenting Lenders extended pursuant to Section 2.21.  Notwithstanding the
foregoing or anything else to the contrary contained herein, no Issuing Bank
shall be under any obligation to issue any Letter of Credit if: (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it or (B) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally.
 
 
41

--------------------------------------------------------------------------------



(c)    Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.  If the
Borrower so requests in any applicable Letter of Credit application, the
applicable Issuing Bank may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions, whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of one year or
less (but not beyond the date that is five Business Days prior to the Revolving
Maturity Date) (each, an “Auto-Extension Letter of Credit”); provided that any
such Auto-Extension Letter of Credit must permit such Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the fifth Business Day prior to the
Revolving Maturity Date; provided, however, that such Issuing Bank shall not
permit any such extension if (A) such Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) or (c) of this Section 2.04 or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such Issuing Bank not to
permit such extension.  For the avoidance of doubt, if the Revolving Maturity
Date shall be extended pursuant to Section 2.21, “Revolving Maturity Date” as
referenced in this paragraph shall refer to the Revolving Maturity Date as
extended pursuant to Section 2.21; provided that, notwithstanding anything in
this Agreement (including Section 2.21 hereof) or any other Loan Document to the
contrary, the Revolving Maturity Date, as such term is used in reference to any
Issuing Bank or any Letter of Credit issued thereby, may not be extended with
respect to any Issuing Bank without the prior written consent of such Issuing
Bank.
 
 
42

--------------------------------------------------------------------------------


 
(d)    Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, the Issuing
Bank that is the issuer of such Letter of Credit hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by the
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section 2.04, or of any reimbursement payment required
to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 4.02 unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended, renewed
or extended (or, in the case of an automatic renewal permitted pursuant to
paragraph (c) of this Section 2.04, at least one Business Day prior to the time
by which the election not to extend must be made by the applicable Issuing
Bank), the Majority in Interest of the Revolving Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, no Issuing Bank shall have
any obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).
 

 
43

--------------------------------------------------------------------------------

 
 
(e)    Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m. (New York City time) on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement;
provided that, if the amount of such LC Disbursement is $500,000 or more, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing.  If the Borrower fails to reimburse any
LC Disbursement by the time specified above in this paragraph, then the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of an ABR Revolving Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.


(f)    Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, this Agreement or any other Loan Document, or any term or
provision thereof or hereof, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.04,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction in a final and non-appealable judgment), such Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or wilful misconduct.
 
 
 
44

--------------------------------------------------------------------------------


 
(g)    Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile or
e-mail) of such demand for payment and whether such Issuing Bank has made an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section 2.04.


(h)    Interim Interest.  If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Revolving Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement in full when due
pursuant to paragraph (e) of this Section 2.04, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.04 to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.
 
 
 
45

--------------------------------------------------------------------------------


 
(i)    Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.10(b), 2.19(c) or
2.21(d).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of a Majority
in Interest of the Revolving Lenders and (ii) in the case of any such
application at a time when any Revolving Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Aggregate Revolving Exposure would not exceed the
Aggregate Revolving Commitment and no Default shall have occurred and be
continuing.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.19(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the non-Defaulting Lenders and/or the remaining cash collateral
and no Default shall have occurred and be continuing.
 
 
46

--------------------------------------------------------------------------------


 
(j)    Designation of Additional Issuing Banks.  The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, conditioned or delayed), designate
as additional Issuing Banks one or more Revolving Lenders that agree to serve in
such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.


(k)    Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the tenth Business
Day following the date of delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero.  At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(b).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.


(l)    Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.04, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
 
47

--------------------------------------------------------------------------------


 
(m)    LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.


(n)    Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower at the time of issuance of a Letter of
Credit, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.


SECTION 2.05.    Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m. (New York City Time) for Eurodollar
Borrowings or 3:00 p.m. (New York City Time) for ABR Borrowings, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.04(e) to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.05 and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans of the applicable Class.  If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
 
 
48

--------------------------------------------------------------------------------


 
SECTION 2.06.    Interest Elections.  (a)  Each Revolving Borrowing, 364-Day
Borrowing and Term Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or designated by Section 2.03 and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or designated by Section 2.03.  Thereafter, the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.06.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.


(b)    To make an election pursuant to this Section 2.06, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing or 364-Day Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, e-mailed pdf (or similar electronic submission
reasonably acceptable to the Administrative Agent) or facsimile to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and




49

--------------------------------------------------------------------------------







(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of a Majority in Interest of the Lenders of any Class has notified the
Borrower of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing (or Borrowing of the
applicable Class, as applicable) may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing (or
Eurodollar Borrowing of the applicable Class, as applicable) shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.


SECTION 2.07.    Termination and Reduction of Commitments.   (a)  Unless
previously terminated, (i) the Term Commitments shall automatically terminate
upon the initial funding of the initial Term Loans on the Effective Date,
(ii) the Revolving Commitments shall automatically terminate on the Revolving
Maturity Date, and (iii) the 364-Day Commitments shall automatically terminate
on the 364-Day Maturity Date.


(b)    The 364-Day Commitments shall automatically be reduced dollar-for-dollar
by the amount of the net proceeds of any issuance by the Borrower of any debt
securities of the Borrower after the Effective Date, such reduction being
effective as of the Business Day next succeeding the date of the receipt of such
net proceeds by the Borrower.


(c)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Aggregate Revolving Exposure would exceed the Aggregate Revolving
Commitment.




50

--------------------------------------------------------------------------------







(d)    The Borrower shall notify the Administrative Agent of (i) any election to
terminate or reduce the Commitments under paragraph (c) of this Section 2.07 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof and (ii) any
mandatory reduction of the 364-Day Commitments under paragraph (b) of this
Section 2.07 on or prior to the effective date of such reduction.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section 2.07 shall be irrevocable; provided
that a notice of termination or reduction of the Revolving Commitments delivered
under this paragraph may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.


SECTION 2.08.    Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each 364-Day Loan of
such Lender on the 364-Day Maturity Date and (iii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.09.


(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of Loans, LC Disbursements, interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.


(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.


SECTION 2.09.    Amortization of Term Loans.  (a)  Subject to adjustment
pursuant to Section 2.10(d), the Borrower shall repay Term Borrowings, if any,
on the last day of each March, June, September and December, beginning June 30,
2016, in an aggregate principal amount equal to (i) for each such date occurring
on or prior to the second anniversary of the Effective Date, 0.625% of the
aggregate principal amount of the Term Borrowings outstanding on the Effective
Date, (ii) for each such date occurring after the second anniversary of the
Effective Date but on or prior to the fourth anniversary of the Effective Date,
1.25% of the aggregate principal amount of the Term Borrowings outstanding on
the Effective Date and (iii) for each such date occurring after the fourth
anniversary of the Effective Date but prior to the Term Maturity Date, 2.500% of
the aggregate principal amount of the Term Borrowings outstanding on the
Effective Date.
 
 
51

--------------------------------------------------------------------------------


 
(b)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.


(c)    Prior to any repayment of any Term Borrowings of any Class under this
Section 2.09, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed promptly by hand delivery, e-mailed pdf (or similar
electronic submission reasonably acceptable to the Administrative Agent) or
facsimile) of such selection not later than 12:00 noon, New York City time,
three Business Days before the scheduled date of such repayment.  In the absence
of a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but not an obligation, to minimize breakage costs that would be
owed under Section 2.15.  Each repayment of a Term Borrowing shall be applied
ratably to the Loans included in the repaid Term Borrowing.  Repayments of Term
Borrowings shall be accompanied by accrued interest on the amount repaid.


SECTION 2.10.    Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
subject to the requirements of this Section 2.10 and Section 2.15.


(b)    In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.04(i))
in an aggregate amount equal to such excess.


(c)    In the event and on each occasion that the 364-Day Exposure exceeds the
364-Day Commitment, the Borrower shall prepay 364-Day Borrowings in an aggregate
amount equal to such excess.


(d)    Any prepayment of a Term Borrowing of any Class shall be applied to
reduce the subsequent scheduled repayments of the Term Borrowings of such Class
to be made pursuant to Section 2.09 in the case of a prepayment pursuant to
paragraph (a) of this Section 2.10, as directed in writing by the Borrower;
provided that (A) any prepayment of any Class of Incremental Term Borrowings
shall be applied to subsequent scheduled repayments as provided in the
applicable Incremental Facility Amendment and (B) any prepayment of Term
Borrowings of any Class contemplated by Section 2.22 shall be applied to
subsequent scheduled repayments as provided in Section 2.22.




52

--------------------------------------------------------------------------------







(e)    Prior to any optional or mandatory prepayment of Borrowings under this
Section 2.10, the Borrower shall, subject to paragraph (d) of this Section 2.10
and to the remainder of this paragraph (e), select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
delivered pursuant to paragraph (f) of this Section 2.10.


(f)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, e-mailed pdf (or similar electronic submission
reasonably acceptable to the Administrative Agent) or facsimile) of any optional
prepayment and any mandatory prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07 and (B) a notice of
prepayment of Term Borrowings pursuant to paragraph (a) of this Section 2.10 may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.


SECTION 2.11.    Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Revolving
Facility Commitment Fee”), which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Commitment of such Revolving Lender
during the period from and including the Effective Date to but excluding the
date on which the Revolving Commitments terminate.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.




53

--------------------------------------------------------------------------------







(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each 364-Day Lender a commitment fee (the “364-Day Facility Commitment Fee”),
which shall accrue at the Applicable Rate on the average daily unused amount of
the 364-Day Commitment of such 364-Day Lender during the period from and
including the Effective Date to but excluding the date on which the 364-Day
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the 364-Day Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a 364-Day Commitment of a Lender shall be deemed to be used to
the extent of the outstanding 364-Day Loans of such Lender.


(c)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting
fee, which shall accrue at 0.125% per annum on the average daily amount of the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the earlier of such last
day (if a Business Day) or the Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto.  Fees
paid hereunder shall not be refundable under any circumstances.




54

--------------------------------------------------------------------------------




 
SECTION 2.12.    Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.12 or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section 2.12.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.12 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of a Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.13.    Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing of any Class:


(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;




55

--------------------------------------------------------------------------------




 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurodollar Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing and (ii) any Borrowing Request for a Eurodollar
Borrowing of such Class shall be treated as a request for an ABR Borrowing.


SECTION 2.14.    Increased Costs.  (a)  If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, such Issuing
Bank or such other Recipient, the Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as applicable, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.


(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then, from time to time upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
 

 
56

--------------------------------------------------------------------------------

 
 
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
2.14 shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such Issuing Bank, as applicable,
the amount shown as due on any such certificate within 10 days after receipt
thereof; it being understood and agreed, however, that a Lender shall not be
entitled to any such compensation to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrower) under comparable credit facilities similar to the credit
facilities provided pursuant to this Agreement.


(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.14 for any increased costs or expenses incurred or
reductions suffered more than 270 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 270-day period referred to
above shall be extended to include the period of retroactive effect thereof.


SECTION 2.15.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18(b) or 9.02(c), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
 
 
57

--------------------------------------------------------------------------------


 
SECTION 2.16.    Taxes.  (a)  Payment Free of Taxes.  Any and all payments by or
on account of any obligation of the Borrower under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)    Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent reimburse it for the payment of, any Other
Taxes.


(c)    Evidence of Payment.  As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d)    Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
 
58

--------------------------------------------------------------------------------

 

 
(e)    Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.


(f)    Status of Lenders.  (i)  Any Lender that is entitled to an exemption
from, or reduction of, withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), 2.16(f)(ii)(B) or 2.16(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.




59

--------------------------------------------------------------------------------







(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9 and/or
another certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct or
indirect partner;
 
 
 
60

--------------------------------------------------------------------------------


 
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts paid pursuant to this Section 2.16), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.16 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
 
61

--------------------------------------------------------------------------------

 

 
(h)    Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.


(i)    Issuing Bank.  For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank.


SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. 
(a)  The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15 or
2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under this Agreement or any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest or commitment fees, interest or commitment
fees, as applicable, thereon shall be payable for the period of such extension. 
All payments under this Agreement and each other Loan Document shall be made in
dollars.
 
 
 
62

--------------------------------------------------------------------------------


 
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall notify the Administrative
Agent of such fact and shall purchase (for cash at face value) participations in
the Revolving Loans, Term Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any Eligible Assignee.  It is acknowledged and agreed
that the foregoing provisions of this paragraph are between the Lenders and no
consent from the Borrower is required with respect to these provisions.  The
Borrower agrees, to the extent it may effectively do so under applicable law,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against the Borrower rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
 
 
63

--------------------------------------------------------------------------------


 
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.16(e), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.


SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation  (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.


(b)    If (i) any Lender has requested compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has become a Declining Lender under Section 2.21, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a Lender having become a Declining Lender, all its interests, rights and
obligations under this Agreement and the other Loan Documents as a Lender of the
applicable Class with respect to which such Lender is a Declining Lender) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank), which consent shall not unreasonably be withheld, conditioned or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of a particular Class) from the assignee (in the case
of such principal and accrued interest and fees) or the Borrower (in the case of
all other amounts), (C) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply.
 
 
64

--------------------------------------------------------------------------------

 

 
SECTION 2.19.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    (i)  commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.11(a) and
(ii) commitment fees shall cease to accrue on the unfunded portion of the
364-Day Commitment of such Defaulting Lender pursuant to Section 2.11(b);


(b)    the Revolving Commitment and Revolving Exposure (in the case of a
Defaulting Lender that is a Revolving Lender) or the 364-Day Commitment and
364-Day Exposure (in the case of a Defaulting Lender that is a 364-Day Lender)
of such Defaulting Lender shall not be included in determining whether the
Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
only any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;




65

--------------------------------------------------------------------------------







(c)    if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender, then:


(i)    all or any part of the LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.04(e) and 2.04(f)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (A) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the sum of all non-Defaulting Lenders’ Revolving Commitments and (B) at
the time of such reallocation, no Event of Default shall have occurred and be
continuing; provided that, subject to Section 9.17, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.04(i)
for so long as such LC Exposure is outstanding;


(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.11(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;


(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to
such reallocation; and


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized;




66

--------------------------------------------------------------------------------







(d)    so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure, as applicable, will be fully covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such issued, amended, renewed or extended Letter of Credit will
be allocated among the non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein);
and


(e)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to each Issuing Bank; third, to cash collateralize the Issuing
Lenders’ LC Exposure with respect to such Defaulting Lender in accordance with
Section 2.04(i); fourth, as the Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent in
accordance with the terms hereof; fifth, in the case of a Default Lender that is
a Revolving Lender, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement and (y) cash collateralize the Issuing Banks’ future LC Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.04(i); sixth, to the
payment of any amounts owing to the Lenders or the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LC Disbursements and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of, and LC Disbursements owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied pursuant to
Section 2.04(i).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.04(i) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.




67

--------------------------------------------------------------------------------







In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the date hereof and for so long as such Bankruptcy
Event shall continue or (ii) any Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, such Issuing
Bank shall not be required to issue, amend, renew or extend any Letter of
Credit, unless such Issuing Bank, as applicable, shall have entered into
arrangements with the Borrower or the applicable Revolving Lender, satisfactory
to such Issuing Bank, as applicable, to defease any risk to it in respect of
such Lender hereunder.


In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Revolving Lender that is a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date, subject to clause (e) of this Section 2.19, such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage.


SECTION 2.20.    Incremental Facilities.  (a)  At any time and from time to
time, subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to add (i) (x) one or
more increases to any existing Term Loan or Incremental Term Loan (each such
increase, a “Term Loan Increase”) or (y) one or more additional tranches of term
loans (“Other Term Loans” and together with any Term Loan Increase, the
“Incremental Term Loans”) or (ii) solely during the Revolving Availability
Period, one or more increases in the aggregate amount of the Revolving
Commitments (each such increase, a “Revolving Commitment Increase” and, together
with the Incremental Term Loans, the “Incremental Facilities”); provided that at
the time of each such request and upon the effectiveness of each Incremental
Facility Amendment (or, subject to clauses (A) and (B) below, to the extent the
initial proceeds of any Incremental Facilities are used in connection with any
acquisition of or other investment in all or substantially all of the Equity
Interests, assets or business of any Person or any assets constituting a
business unit, line or division of such Person, at and as of the date the
agreement with respect to such acquisition or other investment is signed), (A)
no Default has occurred and is continuing or shall result therefrom (provided
that in the event the initial proceeds of any Incremental Facilities are used in
connection with any acquisition of or other investment in all or substantially
all of the Equity Interests, assets or business of any Person or any assets
constituting a business unit, line or division of such Person, such condition
precedent set forth in this clause (A) may be waived or limited as agreed
between the Borrower and the Lenders providing such Incremental Facility,
without the consent of any other Lenders), (B) the representations and
warranties of the Borrower set forth in the Loan Documents (or, to the extent
the initial proceeds of any Incremental Facilities are used in connection with
any acquisition of or other investment in all or substantially all of the Equity
Interests, assets or business of any Person or any assets constituting a
business unit, line or division of such Person, at the




68

--------------------------------------------------------------------------------







time the agreement with respect to such acquisition or other investment is
signed and upon the effectiveness of such Incremental Facility Amendment, solely
the representations and warranties of the Borrower set forth in Sections
3.01(a), 3.01(b), 3.02, 3.03(b) (with respect to the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of the Borrower), 3.08(d), 3.09, 3.10 and 3.14 and
customary specified acquisition agreement representations and warranties with
respect to the Person to be acquired) shall be true and correct in all material
respects (or, in the case of representations and warranties qualified as to
materiality or Material Adverse Effect, in all respects) at and as of such time,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
true and correct in all material respects (or in all respects, as applicable) as
of such earlier date, (C) the Borrower shall be in compliance on a Pro Forma
Basis after giving effect to the incurrence or assumption of such Indebtedness
(and the application of the proceeds therefrom) with the covenants contained in
Sections 6.09 (if then applicable) and 6.10 recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) (and, if such Incremental Facility is in the form of a Revolving
Commitment Increase, assuming for purposes of determining compliance thereof
that such Revolving Commitment Increase is fully drawn as of the last day of
such fiscal quarter); provided that if such compliance is measured on the date
the agreement is signed with respect to an acquisition of or other investment in
all or substantially all of the Equity Interests, assets or business of any
Person or any assets constituting a business unit, line or division of such
Person, then in connection with the calculation of any financial ratio with
respect to any covenant set forth in Article VI or in connection with the
designation of an Unrestricted Subsidiary pursuant to Section 6.12 or in
connection with the designation of a Qualified Acquisition, in each case on or
following such date and prior to the earlier of the date on which such
acquisition or investment is consummated or the agreement with respect to such
acquisition or investment is terminated, such financial ratio shall be
calculated on a Pro Forma Basis assuming such acquisition, investment and any
other pro forma events in connection therewith (including the incurrence of
Indebtedness and such Incremental Facility) have been consummated, except to the
extent such calculation would result in a lower Total Net Leverage Ratio, a
lower Total Senior Secured Leverage Ratio or a higher ratio of Consolidated
Interest Coverage Ratio (if applicable) than would apply if such calculation was
made without giving effect to such acquisition, investment, other pro forma
events in connection therewith or the incurrence of Indebtedness or any
Incremental Facility on a Pro Forma Basis, and (D) the Borrower shall have
delivered a certificate of a Responsible Officer certifying as to compliance
with clauses (A), (B) and (C) above, together with reasonably detailed
calculations demonstrating compliance with clause (C) above (which calculations
shall, if made as of the last day of any fiscal quarter of the Borrower for
which the Borrower has not delivered to the Administrative Agent the financial
statements and the Compliance Certificate required to be delivered by
Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, be accompanied by
a reasonably detailed calculation of Consolidated EBITDA and Consolidated Debt
Service (if applicable) for the relevant period).  Notwithstanding anything to
the contrary herein, the aggregate principal amount of the Incremental
Facilities shall not exceed




69

--------------------------------------------------------------------------------







$2,500,000,000 at any one time outstanding.  Each Term Loan Increase, each
tranche of Other Term Loans and each Revolving Commitment Increase shall be in
an integral multiple of $1,000,000 and be in an aggregate principal amount that
is not less than $10,000,000; provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Incremental Facilities set forth above.   Solely
in connection with any calculation of the Total Net Leverage Ratio for purposes
of clause (C) above, the cash proceeds of the applicable Incremental Facility
will not be deducted from Total Indebtedness.


(b)    Any Incremental Term Loans structured as a separate tranche of term loans
from the Term Loans (i) shall rank pari passu or junior in right of payment with
the Obligations, (ii) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the
applicable Class of Term Loans and (iii) other than amortization, pricing,
maturity date and any other terms acceptable to the Administrative Agent, shall
have the same terms as the applicable Class of Term Loans; provided that (A) any
Incremental Term Loan shall not have a final maturity date earlier than the
Maturity Date for the applicable Class of Term Loans and (B) any Incremental
Term Loan shall not have a weighted average life that is shorter than the
weighted average life of the then-remaining Term Loans of the applicable Class. 
Notwithstanding anything herein to the contrary, the terms and provisions of any
Term Loan Increase (other than arrangement, upfront, amendment and other similar
fees and original issue discount) shall be identical to those of the applicable
Class of Term Loans subject to such increase.


(c)    Each notice from the Borrower pursuant to this Section 2.20 shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility. Any additional bank, financial institution, existing Lender or other
Person that elects to extend Incremental Facilities shall be reasonably
satisfactory to the Borrower and the Administrative Agent (and, in the case of
any Revolving Commitment Increase, each Issuing Bank) (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent.  No Lender shall
be obligated to provide any Incremental Facility, unless it so agrees. 
Commitments in respect of any Incremental Facilities shall become Commitments
(or in the case of any Revolving Commitment Increase to be provided by an
existing Revolving Lender, an increase in such Revolving Lender’s Revolving
Commitment) under this Agreement.  An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement or any other Loan Document as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.20 (including to provide for voting provisions applicable to the Additional
Lenders comparable to the provisions of clause (B) of the second proviso of
Section 9.02(b)).  The effectiveness of any Incremental Facility Amendment
shall, unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the effective date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood and agreed that all references to “the date of
such Borrowing” in Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date).
 
 
70

--------------------------------------------------------------------------------


 
(d)    On the date of effectiveness of any Revolving Commitment Increase, (i)
the aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such Revolving
Commitment Increase shall be deemed to be repaid, (ii) each Revolving Commitment
Increase Lender that shall have had a Revolving Commitment prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such Revolving
Commitment Increase Lender’s Applicable Percentage (calculated without giving
effect to the effectiveness of such Revolving Commitment Increase) multiplied by
(2) the aggregate amount of the Existing Revolving Borrowings, (iii) each
Revolving Commitment Increase Lender that shall not have had a Revolving
Commitment prior to the effectiveness of such Revolving Commitment Increase
shall pay to Administrative Agent in same day funds an amount equal to (1) such
Revolving Commitment Increase Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate amount of the Resulting Revolving Borrowings,
(iv) after the Administrative Agent receives the funds specified in clauses (ii)
and (iii) above, the Administrative Agent shall pay to each Revolving Lender the
portion of such funds that is equal to the amount, if any, by which (A) (1) such
Revolving Lender’s Applicable Percentage (calculated without giving effect to
the effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, exceeds (B) (1) such
Revolving Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Revolving Commitment Increase, the Borrower shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03 (and the Borrower shall deliver such Borrowing
Request), (vi) each Revolving Lender shall be deemed to hold its Applicable
Percentage of each Resulting Revolving Borrowing (calculated after giving effect
to the effectiveness of such Revolving Commitment Increase) and (vii) the
Borrower shall pay each Revolving Lender any and all accrued but unpaid interest
on its Loans comprising the Existing Revolving Borrowings.  The deemed payments
of the Existing Revolving Borrowings made pursuant to clause (i) above shall be
subject to compensation by the Borrower pursuant to the provisions of Section
2.15 if the date of the effectiveness of such Revolving Commitment Increase
occurs other than on the last day of the Interest Period relating thereto.  Upon
each Revolving Commitment Increase pursuant to this Section 2.20, each Revolving
Lender immediately prior to such increase will automatically and without further
action be deemed to have assigned to each Revolving Commitment Increase Lender,
and each such Revolving Commitment Increase




71

--------------------------------------------------------------------------------







Lender will automatically and without further act be deemed to have assumed, a
portion of such Revolving Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to such Revolving Commitment
Increase and each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit, in each case held by each Revolving Lender (including each such
Revolving Commitment Increase Lender) will equal such Revolving Lender’s
Applicable Percentage.


SECTION 2.21.    Extension of Maturity Date.  (a)  The Borrower may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 30 days
prior to the then existing Maturity Date for the applicable Class of Commitments
and/or Loans hereunder to be extended (the “Existing Maturity Date”), request
that the Lenders extend the Existing Maturity Date in accordance with this
Section 2.21; provided that (i) no Event of Default shall have occurred and be
continuing at the time a Maturity Extension Request is delivered to the Lenders
or at the time of the applicable extension, (ii) except as to interest rates,
fees, amortization and final maturity (which shall be subject to the
requirements of this Section 2.21, be determined by the Borrower and set forth
in the relevant Maturity Date Extension Request), the Commitments and/or Loans
extended pursuant to a Maturity Date Extension Request shall have the same terms
as the original Commitments and/or Loans subject to such Maturity Date Extension
Request (except for modification to such terms that do not become effective
until after the Latest Maturity Date), (iii) the weighted average life to
maturity of any extended Term Loan shall not be shorter than the remaining
weighted average life to maturity of the Term Loans extended thereby and (iv) no
tranche of extended Commitments and/or Loans shall be in an amount less than
$60,000,000, unless this requirement is waived by the Administrative Agent.


(b)    Each Maturity Date Extension Request shall (i) specify the applicable
Class of Commitments and/or Loans hereunder to be extended, (ii) specify the
date to which the applicable Maturity Date is sought to be extended, (iii)
specify the changes, if any, to the Applicable Rate to be applied in determining
the interest payable on the Loans of, and fees payable hereunder to, Consenting
Lenders (as defined below) in respect of that portion of their Commitments
and/or Loans extended to such new Maturity Date and the time as of which such
changes will become effective (which may be prior to the Existing Maturity Date)
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Maturity Date Extension Request; provided that
no such changes or modifications requiring approvals pursuant to the provisos to
Section 9.02(b) shall become effective prior to the then Existing Maturity Date
unless such other approvals have been obtained.  In the event a Maturity Date
Extension Request shall have been delivered by the Borrower, each Lender shall
have the right but not the obligation to agree to the extension of the Existing
Maturity Date and other matters contemplated thereby on the terms and subject to
the conditions set forth therein (each Lender agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender not agreeing thereto being referred to herein as a “Declining Lender”),
which right may be exercised by written notice thereof, specifying the maximum
amount of the Commitment and/or Loans of such Lender with respect to which such
Lender agrees to the extension of the Maturity Date, delivered to the Borrower
(with a copy to the Administrative Agent) not later than a day to be agreed upon
by the Borrower and the Administrative Agent following the date on which the
Maturity Date Extension Request shall have been delivered by the Borrower (it
being understood and agreed that any Lender that shall have failed to exercise
such right as set forth above shall be deemed to be a Declining Lender).  If a
Lender elects to extend only a portion of its then existing Commitment and/or
Loans, it will be deemed for purposes hereof to be a Consenting Lender in
respect of such extended portion and a Declining Lender in respect of the
remaining portion of its Commitment and/or Loans, and the aggregate principal
amount of each Type of Loans of the applicable Class of such Lender shall be
allocated ratably among the extended and non-extended portions of the Loans of
such Lender based on the aggregate principal amount of such Loans so extended
and not extended.  If Consenting Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments and/or Loans held by them, then,
subject to paragraph (e) of this Section 2.21, on the date specified in the
Maturity Date Extension Request as the effective date thereof (the “Extension
Effective Date”), (i) the Existing Maturity Date of the applicable Commitments
and/or Loans shall, as to the Consenting Lenders, be extended to such date as
shall be specified therein, (ii) the terms and conditions of the applicable
Commitments and/or Loans of the Consenting Lenders (including interest and fees
(including Letter of Credit fees) payable in respect thereof) shall be modified
as set forth in the Maturity Date Extension Request and (iii) such other
modifications and amendments hereto specified in the Maturity Date Extension
Request shall (subject to any required approvals (including those of the
Required Lenders) having been obtained) become effective.
 
 
72

--------------------------------------------------------------------------------


 
(c)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.18(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitment and/or
Loans subject to a Maturity Date Extension Request that it has not agreed to
extend) with a Lender or other financial institution reasonably satisfactory to
the Administrative Agent (provided that the consent of the Administrative Agent
shall not be required if such other financial institution is an Affiliate of a
Lender or an Approved Fund) and, if such Declining Lender is a Revolving Lender,
each Issuing Bank, that will agree to such Maturity Date Extension Request, and
any such replacement Lender shall for all purposes constitute a Consenting
Lender in respect of the Commitment and/or Loans assigned to and assumed by it
on and after the effective time of such replacement (with the assignment fee and
any other costs and expenses to be paid by the Borrower in such instance);
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to obtain a replacement Lender; provided further that
(i) the applicable assignee shall have agreed to provide the Commitment and/or
Loans so assigned on the terms set forth in such Maturity Date Extension Request
and (ii) all obligations of the Borrower owing to the Declining Lender relating
to the Commitments and/or Loans so assigned (including all accrued interest,
fees and all other amounts payable in respect thereof) shall be paid in full at
no less than the market value thereof by the assignee to such Declining Lender
concurrently with such assignment and assumption (with the Borrower paying to
such Declining Lender the difference between the price so paid by the assignee
and par).




73

--------------------------------------------------------------------------------







(d)    If a Maturity Date Extension Request has become effective hereunder:


(i)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, not later than the fifth
Business Day prior to the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit in the manner set forth in Section 2.04(i), such that, after
giving effect to such prepayments and such provision of cash collateral, the
Aggregate Revolving Exposure as of such date will not exceed the Aggregate
Revolving Commitments of the Consenting Lenders extended pursuant to this
Section 2.21 (and the Borrower shall not be permitted thereafter to request any
Revolving Loan or any issuance, amendment, renewal or extension of a Letter of
Credit if, after giving effect thereto, the Aggregate Revolving Exposure of all
Revolving Lenders would exceed the aggregate amount of the Revolving Commitments
so extended);


(ii)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, on the Existing Maturity
Date, the Revolving Commitment of each Declining Lender shall, to the extent not
assumed, assigned or transferred as provided in paragraph (c) of this Section
2.21, terminate, and the Borrower shall repay all the Revolving Loans of each
Declining Lender, to the extent such Loans shall not have been so purchased,
assigned and transferred, in each case together with accrued and unpaid interest
and all fees and other amounts owing to such Declining Lender hereunder, it
being understood and agreed that, subject to satisfaction of the conditions set
forth in Section 4.02, such repayments may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments by the Consenting
Lenders, which such Revolving Borrowings shall be made ratably by the Consenting
Lenders in accordance with their extended Revolving Commitments; and


(iii)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrower shall repay all the Loans of such Class of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in Section
4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Revolving Lenders.


(e)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section 4.02 to a Borrowing being deemed to be references to such Maturity
Date Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible
Officer.
 
 
74

--------------------------------------------------------------------------------


 
(f)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section 2.21, or any amendment or modification of the
terms and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.07(c) or Section 2.17(b) or 2.17(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).


(g)    The Borrower, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.21.  In
connection with such amendment, the Borrower shall, if requested by the
Administrative Agent, deliver a customary opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
amendment, this Agreement as amended thereby and such of the other Loan
Documents (if any) as may be amended thereby.


SECTION 2.22.    Refinancing Facilities.  (a)  The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of (i) a new Class of revolving commitments (the
“Refinancing Revolving Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Revolving Lender”) will make revolving loans
to the Borrower (“Refinancing Revolving Loans”) and acquire participations in
the Letters of Credit and (ii) one or more additional Classes of term loan
commitments (the “Refinancing Term Loan Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Term Lender”) will make term
loans to the Borrower (the “Refinancing Term Loans”); provided that (A) each
Refinancing Revolving Lender and each Refinancing Term Lender shall be an
Eligible Assignee and, if not already a Revolving Lender, shall otherwise be
reasonably acceptable to the Administrative Agent, (B) each Refinancing
Revolving Lender shall be approved by each Issuing Bank (such approval not to be
unreasonably withheld, conditioned or delayed) and (C) no Lender shall have any
obligation to agree to become a Refinancing Revolving Lender or a Refinancing
Term Lender.


(b)    The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, each Issuing Bank;
provided that no Refinancing Commitments shall become effective unless (i) no
Default shall have occurred and be continuing on the date of effectiveness
thereof, (ii) on the date of effectiveness thereof, the representations and
warranties of the Borrower set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality or Material Adverse Effect, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) the Borrower shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction,
(iv) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Commitments then
in effect shall be terminated, and all the Revolving Loans then outstanding,
together with all interest thereon, and all other amounts accrued for the
benefit of the Revolving Lenders, shall be repaid or paid (it being understood,
however, that any Letters of Credit may continue to be outstanding hereunder),
and the aggregate amount of such Refinancing Revolving Commitments does not
exceeded the aggregate amount of the Revolving Commitments so terminated and (v)
in the case of any Refinancing Term Loan Commitments, substantially concurrently
with the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.09 in the inverse order of maturity).
 
 
75

--------------------------------------------------------------------------------


 
(c)    The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof:  (i) the designation of such Refinancing Commitments
and Refinancing Loans as a new “Class” for all purposes hereof, (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class; provided that (A) such stated termination and
maturity dates shall not be earlier than the Revolving Maturity Date (in the
case of Refinancing Revolving Commitments and Refinancing Revolving Loans) or
the Term Maturity Date (in the case of Refinancing Term Loan Commitments and
Refinancing Term Loans), (iii) in the case of any Refinancing Term Loans, any
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing Term Loans, (iv) the interest rate or rates applicable to the
Refinancing Loans of such Class, (v) the fees applicable to the Refinancing
Commitment or Refinancing Loans of such Class, (vi) in the case of any
Refinancing Term Loans, any original issue discount applicable thereto, (vii)
the initial Interest Period or Interest Periods applicable to Refinancing Loans
of such Class, (viii) any voluntary or mandatory commitment reduction or
prepayment requirements applicable to Refinancing Commitments or Refinancing
Loans of such Class and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Commitments or Refinancing Loans of
such Class and (ix) any financial covenant with which the Borrower shall be
required to comply (provided that any such financial covenant for the benefit of
any Class of Refinancing Lenders shall also be for the benefit of all other
Lenders).  Except as contemplated by the preceding sentence, the terms of the
Refinancing Revolving Commitments and Refinancing Revolving Loans and other
extensions of credit thereunder shall be substantially the same as the Revolving
Commitments and Revolving Loans and other extensions of credit thereunder, and
the terms of the Refinancing Term Loan Commitments and Refinancing Term Loans
shall be substantially the same as the terms of the Term Commitments and the
Term Loans.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Facility Agreement.  Each Refinancing
Facility Agreement may, without the consent of any Lender other than the
applicable Refinancing Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.22,
including any amendments necessary to treat the applicable Refinancing
Commitments and Refinancing Loans as a new “Class” of loans and/or commitments
hereunder.
 

 
76

--------------------------------------------------------------------------------

 
 
ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:


SECTION 3.01.    Organization; Powers.  Each of the Borrower and, except as
could not reasonably be expected to result in a Material Adverse Effect, each
Restricted Subsidiary, (a) is duly organized, validly existing and, to the
extent that such concept is applicable in the relevant jurisdiction, in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority and, except as could not reasonably be expected to
result in a Material Adverse Effect, the legal right (including necessary
authorizations from the FCC and FAA) to own and operate its property and to
carry on its business as now conducted and as proposed to be conducted, to
execute, deliver and perform its obligations, if any, under this Agreement and
each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and (c) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent that such concept is applicable in the
relevant jurisdiction, is in good standing in, each jurisdiction where such
qualification is required.


SECTION 3.02.    Authorization; Enforceability.  The Transactions to be entered
into by the Borrower have been duly authorized by all necessary corporate or
other organizational action and, if required, action by the holders of the
Borrower’s Equity Interests.  This Agreement and each other Loan Document has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.




77

--------------------------------------------------------------------------------







SECTION 3.03.    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority (including the FCC, the FAA or any
other Licensing Authority), except such as have been obtained or made and are in
full force and effect (or, in the case of filings to be made by the Borrower
under the Exchange Act, such as shall be made substantially concurrently with
the Effective Date or as otherwise required under the Exchange Act), (b) will
not violate any Requirement of Law (including any rule, regulation or policy of
the FCC, the FAA or any other Licensing Authority) applicable to the Borrower,
(c) will not violate or result (alone or with notice or lapse of time or both)
in a default under any indenture, agreement or other instrument binding upon the
Borrower or its assets that is material to the Borrower and the Restricted
Subsidiaries when taken as a whole, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Borrower or give
rise to a right of, or result in, termination, cancelation or acceleration of
any obligation thereunder and (d) will not result in the creation or imposition
of any Lien on any asset now owned or hereafter acquired by the Borrower or any
Restricted Subsidiary.


SECTION 3.04.    Financial Condition; No Material Adverse Effect.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of operations and comprehensive income and cash
flows (i) as of and for the fiscal year ended December 31, 2014, audited by and
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit), and
(ii) as of and for the fiscal quarters and the portions of the fiscal year ended
March 31, 2015, June 30, 2015, and September 30, 2015 (and comparable periods
for the prior fiscal year), certified by a Responsible Officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and the Subsidiaries on a
consolidated basis as of such dates and for such periods in accordance with GAAP
consistently applied (except as approved by such accountants or such Responsible
Officer, as applicable, and disclosed therein), subject to normal year-end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) above.


(b)    The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of September 30, 2015, prepared giving effect to
the Transactions as if the Transactions had occurred, on such date.  Such pro
forma consolidated balance sheet has been prepared by the Borrower in good faith
based on the same assumptions used to prepare the pro forma consolidated balance
sheet included in the Information Memorandum (which assumptions are believed by
the Borrower on the date hereof to be reasonable) and subject to the
qualifications and limitations contained in the notes attached thereto and in
the Information Memorandum, presents fairly, in all material respects, the pro
forma financial position of the Borrower and the Subsidiaries as of such date,
as if the Transactions had occurred on such date.


(c)    Except as disclosed in the financial statements referred to above or the
notes thereto, in the Information Memorandum or in the public reports of the
Borrower filed or furnished with the SEC prior to the Effective Date, after
giving effect to the Transactions, none of the Borrower or any Restricted
Subsidiary has, as of the Effective Date, any material direct or contingent
liabilities, unusual long-term commitments or unrealized losses.
 
 
 
78

--------------------------------------------------------------------------------

 


(d)    Other than as may be disclosed by the Borrower in the public reports of
the Borrower filed or furnished with the SEC prior to the Effective Date, since
December 31, 2014, no development or event has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.


SECTION 3.05.    Properties.  (a)  Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, the
Borrower and each Restricted Subsidiary has good title to, or valid leasehold
interests in, all its real and personal property. All such property is free and
clear of Liens, other than Liens permitted by Section 6.02.


(b)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, (i) each of the Borrower and each
Restricted Subsidiary owns, or is licensed to use, all Intellectual Property
material to its business as currently conducted or as proposed to be conducted,
and (ii) the use thereof by the Borrower and each Restricted Subsidiary does not
infringe upon the rights of any other Person.  No claim or litigation
challenging the use, validity or enforceability of any Intellectual Property
owned or used by the Borrower or any Restricted Subsidiary is pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.


SECTION 3.06.    Litigation and Environmental Matters.  (a)  There are no
actions, suits, proceedings or (to the knowledge of the Borrower) investigations
at law or in equity or by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such Person (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than as may be disclosed by the Borrower in the public reports of the Borrower
filed or furnished with the SEC prior to the Effective Date) or (ii) that
involve any of the Loan Documents or the Transactions.


(b)    Except as may be disclosed by the Borrower in the public reports of the
Borrower filed or furnished with the SEC prior to the Effective Date, and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:


(i)    the facilities and properties owned, leased or operated by the Borrower
or any Subsidiary (collectively, the “Properties”) do not contain any Materials
of Environmental Concern in amounts or concentrations that constitute a
violation by the Borrower or any Subsidiary of, or could reasonably be expected
to result in liability of, the Borrower or any Subsidiary under, applicable
Environmental Law;




79

--------------------------------------------------------------------------------




 
(ii)    neither the Borrower nor any Subsidiary has received written notice of
any actual or alleged violation by the Borrower or any Subsidiary of, or
liability or potential liability of the Borrower or any Subsidiary under,
applicable Environmental Laws with respect to any of the Properties or the
business operated by the Borrower or any Subsidiary (the “Business”), nor does
the Borrower have knowledge that any such written notice will be received or is
being threatened;


(iii)    neither the Borrower nor any Subsidiary has transported or disposed of
Materials of Environmental Concern from the Properties in violation of, or in a
manner or to a location that could reasonably be expected to result in liability
of the Borrower or any Subsidiary under, applicable Environmental Law;


(iv)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under applicable
Environmental Law against the Borrower or any Subsidiary with respect to the
Properties or the Business, nor are the Borrower or any Subsidiary parties to
any outstanding consent decrees, consent orders, administrative orders or other
orders outstanding under applicable Environmental Law with respect to the
Properties or the Business; and


(v)    the Properties and all operations of the Borrower and the Subsidiaries at
the Properties are in compliance with all applicable Environmental Laws.


SECTION 3.07.    Compliance with Laws and Agreements; No Default.  Each of the
Borrower and each Restricted Subsidiary is in compliance with (a) all
Requirements of Law and (b) all indentures, agreements and other instruments
binding upon it or its property, except, in the case of clauses (a) and (b) of
this Section 3.07, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.


SECTION 3.08.    Anti-Terrorism Laws.  (a)  Neither the Borrower nor any
Restricted Subsidiary and, to the knowledge of the Borrower, none of their
respective directors, officers, employees, agents, brokers or Affiliates (i) has
violated any Anti-Terrorism Laws,  Anti-Corruption Laws or applicable Sanctions
in any material respect or (ii) has engaged in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of
proceeds received from any category of prohibited offenses designated by the
Organization for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.


(b)    Neither the Borrower nor any Restricted Subsidiary and, to the knowledge
of the Borrower, none of their respective directors, officers, employees,
agents, brokers or Affiliates that is acting or benefiting in any capacity in
connection with the Loans or the Letters of Credit is a Blocked Person.




80

--------------------------------------------------------------------------------




 
(c)    Neither the Borrower nor any Restricted Subsidiary and, to the knowledge
of the Borrower, none of their respective directors, officers, employees,
agents, brokers or Affiliates that is acting or benefiting in any capacity in
connection with the Loans or the Letters of Credit (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to any Anti-Terrorism Law or applicable Sanctions or (iii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, Anti-Corruption Law or applicable
Sanctions.


(d)    The Borrower will not, and will not permit any Restricted Subsidiary to,
directly, or, to the knowledge of the Borrower, indirectly, use the proceeds of
the Loans or the Letters of Credit or otherwise make available such proceeds (i)
to any Person for the purpose of financing the activities of any Person
currently subject to Sanctions (including under any Anti-Terrorism Law) or (ii)
in violation of any Anti-Corruption Law or applicable Sanctions.


SECTION 3.09.    Investment Company Status.  The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act.


SECTION 3.10.    Federal Reserve Regulations.  Neither the Borrower nor any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors) or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X.


SECTION 3.11.    Taxes.  The Borrower and each Subsidiary (a) has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it, except to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect, and (b) has paid or caused to be paid
all Taxes required to have been paid by it, except where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings;
provided that the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves therefor in conformity with GAAP or (ii) the failure
to pay such Taxes, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.12.    ERISA.  The Borrower and, to the best of its knowledge, its
ERISA affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each plan and are in
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations thereunder with respect to each Plan, except for instances
of non-compliance that could not reasonably be expected to result in a Material
Adverse Effect.  No ERISA Event has occurred with respect to a Plan, that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect.
 
 
 
81

--------------------------------------------------------------------------------


 
SECTION 3.13.    Disclosure.  The Borrower has disclosed to the Lenders or
otherwise made publicly available all agreements, instruments and corporate or
other restrictions to which it is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower or any Restricted Subsidiary to any
Arranger, the Administrative Agent, any Issuing Bank or any Lender in connection
with the negotiation of this Agreement or any other Loan Document, included
herein or therein or furnished hereunder or thereunder, contained, when
furnished, any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading when taken as a whole and as
supplemented as of the Effective Date; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time so furnished and, if such projected financial information was furnished
prior to the Effective Date, as of the Effective Date (it being understood and
agreed that any such projected financial information may vary from actual
results and that such variations may be material).


SECTION 3.14.    Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date, (a) the fair value of the assets of
the Borrower and the Restricted Subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Borrower
and the Restricted Subsidiaries, on a consolidated basis, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and the
Restricted Subsidiaries, on a consolidated basis, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Effective Date.  For
purposes of this Section 3.14, the amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


SECTION 3.15.    Licenses and Registrations.  The Borrower and each of the
Restricted Subsidiaries hold all of the Licenses that are material and necessary
to the lawful ownership, construction, management or operation of the Tower
Sites, taken as a whole, or that are material and necessary to the business of
the Borrower and the Restricted Subsidiaries, taken as a whole, in the manner
and to the full extent they are currently owned, constructed, managed and
operated.  All Licenses referenced in the first sentence of this Section 3.15
have been duly and validly issued to and are legally held by the Borrower or
such Restricted Subsidiary and are in full force and effect without condition in
all material respects (except those of general application).  Except as could
not reasonably be expected to have a Material Adverse Effect, all Licenses
referenced in the first sentence of this Section 3.15 have been issued in
compliance with all applicable laws and regulations, are legally binding and
enforceable in accordance with their terms and are in good standing.  The
Borrower does not know of any facts or conditions that could constitute grounds
for any Licensing Authority to deny any pending material application for a
License with respect to any material Tower Sites, to suspend, revoke, materially
adversely modify or annul any License with respect to any material Tower Sites
or to impose a material financial penalty on the Borrower or any Restricted
Subsidiary.  All material Tower Sites that are required to be registered with
the FCC have either been so registered or are in the process of being
registered.
 
 
82

--------------------------------------------------------------------------------

 

 
SECTION 3.16.    Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns or any other material labor disputes against the
Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Borrower, threatened and (b) the hours worked by and payments made to employees
of the Borrower and the Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.


ARTICLE IV


Conditions


SECTION 4.01.    Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a)    The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission or other electronic imaging of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.


(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders) of
Cravath, Swaine & Moore LLP, special New York counsel for the Borrower, dated as
of the Effective Date.  The Borrower hereby requests such counsel to deliver
such opinion.


(c)    The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of the Borrower and the authorization
of the Transactions.




83

--------------------------------------------------------------------------------


 


(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02.


(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least three Business Days prior to the Effective Date, reimbursement
or payment of all out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower
hereunder or under any other agreement entered into by any of the Arrangers, the
Administrative Agent and the Lenders, on the one hand, and the Borrower, on the
other hand.


(f)    The Administrative Agent shall have received satisfactory evidence that
the insurance required by Section 5.07 is in effect.


(g)    The Lenders shall have been furnished the financial statements, opinions
and certificates referred to in Sections 3.04(a) and 3.04(b).


(h)    Prior to or substantially concurrently with the initial funding of the
Loans on the Effective Date, (i) all commitments under the Existing Credit
Agreement shall have been terminated, (ii) all loans, interest and other amounts
accrued or owing thereunder shall have been repaid in full and (iii) all
guarantees and Liens granted in respect thereof shall have been released and the
terms and conditions of any such release shall be satisfactory to the
Administrative Agent. The Administrative Agent shall have received a payoff and
release letter with respect to the Existing Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent.


(i)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
in each case to the extent requested in writing to the Borrower not later than
five Business Days prior to the proposed Effective Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02.    Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:


(a)    The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing (subject to
Section 2.20) or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all respects, as applicable) as of such earlier date.




84

--------------------------------------------------------------------------------



 


(b)    At the time of and immediately after giving effect to such Borrowing
(subject to Section 2.20) or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.


(c)    In connection with a Borrowing, the Borrower has delivered a Borrowing
Request in accordance with Section 2.03.


Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section 4.02.


ARTICLE V


Affirmative Covenants


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document shall have been paid in full and all Letters of Credit shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:


SECTION 5.01.    Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent, which shall furnish to each Issuing Bank
and each Lender, the following:


(a)    within 95 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income and cash flows as of the end of and for such
fiscal year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition, results of operations and cash flows of the Borrower
and the Subsidiaries on a consolidated basis as of the end of and for such
fiscal year in accordance with GAAP consistently applied (except as approved by
such accountants and disclosed therein);


(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its unaudited consolidated balance sheet
and unaudited consolidated statements of operations and comprehensive income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Responsible Officer as presenting fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and the
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP consistently
applied (except as approved by such Responsible Officer and disclosed therein),
subject to normal year-end audit adjustments and the absence of footnotes;
 
 
85

--------------------------------------------------------------------------------


 
(c)    concurrently with each delivery of financial statements under clauses (a)
or (b) above, a completed Compliance Certificate signed by a Responsible Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any actions taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with the covenants contained in Sections
6.09 (if then applicable) and 6.10;


(d)    unless contrary to accounting practice for continuing independence,
commencing with the financial statements for the fiscal year ending December 31,
2016, concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Section
6.09 (if then applicable) or 6.10 or clause (a) of Article VII and, if such
knowledge has been obtained, describing such Event of Default (which certificate
may be limited to the extent required by accounting rules or guidelines);


(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC (or any Governmental Authority succeeding
to any or all of the functions of the SEC) or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as
applicable; and


(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender may reasonably request.


Information required to be furnished pursuant to clause (a), (b) or (e) of this
Section 5.01 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the Borrower at http://www.crowncastle.com or on the website of the
SEC at http://www.sec.gov.  Information required to be furnished pursuant to
this Section 5.01 may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.




86

--------------------------------------------------------------------------------







All such financial statements furnished pursuant to clauses (a) and (b) of this
Section 5.01 shall be accompanied by reconciliation statements, certified by a
Responsible Officer, setting forth the adjustments required to remove the
effects of Unrestricted Subsidiaries.


SECTION 5.02.    Notices of Material Events.  Unless previously disclosed in the
public reports of the Borrower filed or furnished with the SEC prior to the
Effective Date, the Borrower will furnish to the Administrative Agent, which
shall furnish to each Issuing Bank and each Lender, prompt written notice of the
following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Responsible Officer or another executive officer of the Borrower, affecting  the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or that relates in
any material respect to any Loan Document;


(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; and


(d)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.


Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.  Information
required to be furnished pursuant to this Section 5.02 shall be deemed to have
been furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on the Platform or shall be available on the website of the Borrower at
http://www.crowncastle.com or on the website of the SEC at http://www.sec.gov;
provided that the Borrower shall give notice of the making of any such
documentation available on the website of the Borrower or on the website of the
SEC to the Administrative Agent (who shall then give notice thereof to the
Lenders).


SECTION 5.03.    Operation as a REIT.  The Borrower shall operate in conformity
with the requirements for qualification of the Borrower as a REIT under the Code
until such time as the Borrower’s board of directors determines that operating
in such a manner is not in the best interests of the Borrower and its
stockholders.


SECTION 5.04.    Existence; Conduct of Business.  Except where failure to do so
could not reasonably be expected to result in a Material Adverse Effect (other
than in the case of clause (a) below solely with respect to the Borrower), the
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence and (b) the rights, licenses, permits, privileges,
franchises and any applications or registrations for any of the foregoing and
Intellectual Property material to the conduct of its business, except, in the
case of this clause (b), (i) to the extent that such rights, licenses, permits,
privileges, franchises and any applications or registrations for any of the
foregoing and Intellectual Property are no longer used, useful or necessary in
the business of the Borrower or any Restricted Subsidiary or (ii) as permitted
under Section 6.04; provided that the foregoing shall not prohibit (x) any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or (y) a REIT Conversion of any Restricted Subsidiary or any actions necessary
for the Borrower or any Restricted Subsidiary to maintain its status as a REIT.
 

 
87

--------------------------------------------------------------------------------

 
 
SECTION 5.05.    Payment of Obligations.  The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations (other than Indebtedness and any
obligations in respect of any Hedging Agreements), including Tax liabilities,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the Borrower or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) the failure to make such payment could not reasonably be expected to result
in a Material Adverse Effect.


SECTION 5.06.    Maintenance of Properties.  Except where failure to do so could
not reasonably be expected to result in a Material Adverse Effect, the Borrower
will, and will cause each Restricted Subsidiary to, keep and maintain its
property (including the Tower Sites) in good working order and condition,
ordinary wear and tear excepted, and in compliance with all material applicable
standards, rules or regulations imposed by any Governmental Authority (including
the FCC, the FAA and any other Licensing Authority) or by any insurance policy
held by the Borrower or any Restricted Subsidiary.


SECTION 5.07.    Insurance.  The Borrower will, and will cause each Material
Subsidiary to, maintain insurance (including self-insurance) in such amounts and
against such risks as is customarily maintained by companies engaged in the same
or similar businesses operating in the same or similar locations.


SECTION 5.08.    Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law are made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each Material
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its properties
during business hours, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, so
long as a representative of the Borrower is present during such discussions
(unless an Event of Default has occurred and is continuing at such time),
independent accountants, all at such reasonable times and as often as reasonably
requested; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, (a) only the Administrative
Agent, acting individually or on behalf of the Lenders may exercise rights under
this Section 5.08, (b) the Borrower shall be responsible for the costs and
expenses of only one such visit and inspection during each calendar year and (c)
the Administrative Agent shall not exercise the rights under this Section 5.08
more often than two times during any calendar year.  Notwithstanding the
foregoing, no disclosure of information subject to confidentiality or similar
constraints shall be required by this Section 5.08.
 
 
 
88

--------------------------------------------------------------------------------

 

 
SECTION 5.09.    Compliance with Laws.  The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law (including
Environmental Laws) with respect to it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Restricted Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.10.    Use of Proceeds and Letters of Credit.  The proceeds of the
Term Loans and any 364-Day Loans may be used (a) to prepay Indebtedness
outstanding under the Existing Credit Agreement, (b) to pay Transaction Costs or
(c) for general corporate purposes (including repayment or prepayment of
Indebtedness and acquisitions and other investments).  The proceeds of the
Revolving Loans and, except to the extent provided in the applicable Incremental
Facility Amendment, Incremental Facilities will be used solely for general
corporate purposes (including repayment or prepayment of Indebtedness and
acquisitions and other investments).  No part of the proceeds of any Loan will
be used in violation of the representations set forth in Sections 3.08 and
3.10.  Letters of Credit will be used solely for general corporate purposes.


SECTION 5.11.    Guarantees of Existing Senior Notes.  Following the Effective
Date, in the event that any Restricted Subsidiary Guarantees any Indebtedness of
the Borrower under the Existing Senior Notes, then, solely for so long as such
Restricted Subsidiary Guarantees such Indebtedness, the Borrower shall cause
each such Restricted Subsidiary to Guarantee the Obligations in favor of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks.


ARTICLE VI


Negative Covenants


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under this Agreement or any other
Loan Document have been paid in full and all Letters of Credit have expired or
been terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:




89

--------------------------------------------------------------------------------







SECTION 6.01.    Indebtedness of Restricted Subsidiaries.  The Borrower will not
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except:


(a)    Indebtedness (if any) of any Restricted Subsidiary created hereunder and
under the other Loan Documents;


(b)    (i)  Indebtedness of any Restricted Subsidiary existing on the date
hereof and either (x) set forth in Schedule 6.01 or (y) disclosed in the public
reports of the Borrower filed or furnished with the SEC and (ii) any Refinancing
Indebtedness in respect of any Indebtedness incurred pursuant to this clause
(b);


(c)    Indebtedness of any Restricted Subsidiary owed to the Borrower or any
other Restricted Subsidiary;


(d)    Guarantees by any Restricted Subsidiary of Indebtedness of any other
Restricted Subsidiary; provided that the Indebtedness so Guaranteed is not
prohibited by this Section 6.01;


(e)    (i) Capital Lease Obligations of any Restricted Subsidiary, (ii) any
Indebtedness of any Restricted Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including any
Indebtedness assumed by any Restricted Subsidiary in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof (provided that (x) such Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction or improvement and (y) such Indebtedness does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets, together
with any accrued and unpaid interest and fees and expenses in connection
therewith) and (iii) any Refinancing Indebtedness in respect of any Indebtedness
incurred pursuant to this clause (e);


(f)    (i)  Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Subsidiary that is merged or consolidated with or
into a Restricted Subsidiary in a transaction permitted hereunder) after the
date hereof, or Indebtedness of any Person that is assumed by any Restricted
Subsidiary in connection with an acquisition of assets by such Restricted
Subsidiary in an acquisition permitted hereunder; provided that (x) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary (or
is so merged or consolidated) or such assets are acquired and such Indebtedness
is not created in contemplation of such Person becoming a Restricted Subsidiary
(or such merger or consolidation) or such assets being acquired and (y) the
Borrower is in compliance on a Pro Forma Basis after giving effect to the
assumption of such Indebtedness with the covenants contained in Sections 6.09
(if then applicable) and 6.10, recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b), and (ii)
Refinancing Indebtedness in respect of Indebtedness incurred pursuant to this
clause (f);




90

--------------------------------------------------------------------------------







(g)    Indebtedness of any Restricted Subsidiary owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’ compensation, health, disability or other employee
compensation or benefits or property, casualty or liability insurance, pursuant
to reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;


(h)    Indebtedness of any Restricted Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;


(i)    Indebtedness of any Restricted Subsidiary in respect of Hedging
Agreements permitted by Section 6.05;


(j)    Indebtedness of any Restricted Subsidiary owed in respect of any
overdrafts and related liabilities arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfers
of funds; provided that such Indebtedness shall be repaid in full within five
Business Days of the Borrower or any Restricted Subsidiary having actual
knowledge of the incurrence thereof;


(k)    Indebtedness of any Restricted Subsidiary in the form of purchase price
adjustments, earnouts, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any acquisition or other investment permitted
hereunder;


(l)    Indebtedness of any Restricted Subsidiary incurred in the form of
reimbursement obligations in respect of letters of credit issued for the account
of the Borrower or any Restricted Subsidiary in an aggregate amount not
exceeding $50,000,000 at any time outstanding;


(m)    Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries
consisting of working capital facilities in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding;


(n)    Guarantees by any Restricted Subsidiary of loans or advances to
directors, officers or employees of the Borrower or any Restricted Subsidiary
made in the ordinary course of business or otherwise as approved by the board of
directors of the Borrower;


(o)    Guarantees incurred by the Securitization Guarantors to the extent
expressly permitted pursuant to an applicable Securitization Indenture; and


(p)    (i)  other Indebtedness of Restricted Subsidiaries not otherwise
permitted by this paragraph so long as (i) at the time of the incurrence of such
Indebtedness, no Event of Default exists or would be caused thereby and (ii) the
aggregate principal amount outstanding of such Indebtedness (together with the
aggregate principal amount outstanding of Indebtedness of the Borrower covered
by Liens permitted pursuant to Section 6.02(k)) does not exceed, in the
aggregate, the greater of (x) $1,500,000,000 and (y) 50% of Consolidated EBITDA
for the most recently ended four fiscal quarter period of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or Section
5.01(b) and (ii) Refinancing Indebtedness in respect of any Indebtedness
incurred pursuant to this clause (p).
 
 
 
91

--------------------------------------------------------------------------------

 

 
For purposes of determining compliance with this Section 6.01, if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described above, the Borrower, in its sole discretion, may classify such item of
Indebtedness and in such event only be required to include the amount and type
of such Indebtedness in one of such clauses, although the Borrower may divide
and classify an item of Indebtedness in one or more of the types of Indebtedness
and may later re-divide or reclassify all or a portion of such item of
Indebtedness in any manner that complies with this Section 6.01.


SECTION 6.02.    Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, except:


(a)    Liens (if any) created under the Loan Documents;


(b)    Permitted Encumbrances;


(c)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary (other than accessions thereto and after-acquired property
required by the terms of such Indebtedness, the proceeds and the products
thereof and customary security deposits in respect thereof) and (ii) such Lien
shall secure only those obligations that it secures on the date hereof and any
extensions, renewals, replacements and refinancings thereof so long as (A) the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced, together with any accrued and unpaid interest and fees
and expenses in connection therewith, and (B) such Lien does not apply to any
other asset of the Borrower or any Restricted Subsidiary that it did not apply
to prior to such extension, renewal, replacement or refinancing (other than
accessions thereto and after-acquired property required by the terms of such
Indebtedness, the proceeds and the products thereof and customary security
deposits in respect thereof); provided that individual financings of assets
provided by the same lender or financing source may be cross-collateralized to
other financings of assets provided by such lender or financing source;


(d)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower; provided that (i) such Lien is not created in contemplation of such
acquisition, (ii) such Lien shall not apply to any other asset of the Borrower
(other than accessions thereto and after-acquired property required by the terms
of such Indebtedness, the proceeds and the products thereof and customary
security deposits in respect thereof) and (iii) such Lien shall secure only
those obligations that it secures on the date of such acquisition and
extensions, renewals, replacements and refinancings thereof so long as (A) the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced,
together with any accrued and unpaid interest and fees and expenses in
connection therewith, and (B) such Lien does not apply to any other asset of the
Borrower that it did not apply to prior to such extension, renewal, replacement
or refinancing (other than accessions thereto and after-acquired property
required by the terms of such Indebtedness, the proceeds and the products
thereof and customary security deposits in respect thereof); provided that
individual financings of assets provided by the same lender or financing source
may be cross-collateralized to other financings of assets provided by such
lender or financing source;
 
 
 
92

--------------------------------------------------------------------------------


 
(e)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(f)    in the case of (i) any Subsidiary that is not a wholly owned Subsidiary
or (ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;


(g)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower in connection with any letter of
intent or purchase agreement for any acquisition or other transaction permitted
hereunder;


(h)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Borrower; provided that (i) such Liens and the
Indebtedness secured thereby are incurred within 270 days after such acquisition
or the completion of such construction, repair, replacement or improvement, (ii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, repairing, replacing or improving such fixed or capital assets,
together with any accrued and unpaid interest and fees and expenses in
connection therewith and (iii) such Liens shall not apply to any other property
or assets of the Borrower (other than accessions thereto and after-acquired
property required by the terms of such Indebtedness, the proceeds and the
products thereof and customary security deposits in respect thereof); provided
that individual financings of fixed or capital assets provided by the same
lender or financing source may be cross-collateralized to other financings of
fixed or capital assets provided by such lender or financing source;


(i)    Liens securing obligations under Hedging Agreements permitted by Section
6.05 in an aggregate principal amount not exceeding $50,000,000 at any time
outstanding;




93

--------------------------------------------------------------------------------







(j)    Liens on any Indebtedness expressly permitted under Section 6.01; and


(k)    any Liens on any Indebtedness of the Borrower not otherwise permitted by
this Section 6.02, so long as the aggregate principal amount outstanding of such
Indebtedness covered by such Liens (together with the aggregate principal amount
outstanding of Indebtedness of the Restricted Subsidiaries incurred pursuant to
Section 6.01(p)) does not exceed, in the aggregate, the greater of (x)
$1,500,000,000 and (y) 50% of Consolidated EBITDA for the most recently ended
four fiscal quarter period of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or Section 5.01(b).


For purposes of determining compliance with this Section 6.02, if a Lien meets
the criteria of more than one of the types of Liens described above, the
Borrower, in its sole discretion, may classify such Lien and in such event only
be required to include the amount and type of such Lien in one of such clauses,
although the Borrower may divide and classify a Lien in one or more of the types
of Liens and may later re-divide or reclassify all or a portion of such Lien in
any manner that complies with this Section 6.02.


SECTION 6.03.    Fundamental Changes.  (a)  The Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result therefrom (i) any Person may merge into or
consolidate with the Borrower in a transaction in which the Borrower is the
surviving entity or the surviving entity is organized under the laws of the
United States and expressly assumes the Borrower’s obligations under this
Agreement, (ii) any Person (other than the Borrower) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary, (iii) any Restricted Subsidiary may
merge into or consolidate with any Person (other than the Borrower) in a
transaction permitted under Section 6.04 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary, (iv) any Restricted
Subsidiary may merge with and into an Affiliate thereof in connection with any
REIT Conversion and (v) any Restricted Subsidiary may liquidate or dissolve if
in connection with such liquidation or dissolution, substantially all the assets
of such Restricted Subsidiary are transferred to the Borrower or any other
Restricted Subsidiary.


(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, each of the Borrower and each Restricted Subsidiary will be
permitted, from time to time, to change its organizational structure or its
jurisdiction of incorporation or organization; provided that the Borrower shall
not change its jurisdiction of incorporation or organization to any jurisdiction
outside the United States of America.


SECTION 6.04.    Asset Sales.  The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, other than in the ordinary
course of business, and the Borrower will not permit any Restricted Subsidiary
to issue any additional Equity Interest in such Restricted Subsidiary (other
than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Restricted Subsidiary), except:
 
 
 
94

--------------------------------------------------------------------------------

 

 
(a)    sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete, condemned, worn out or surplus assets, (iii) assets that
are left on property of the Borrower and the Restricted Subsidiaries by
customers or tenants and (iv) cash and Cash Equivalents, in each case in the
ordinary course of business;


(b)    sales, transfers, leases and other dispositions to the Borrower or a
Restricted Subsidiary;


(c)    sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business and not as part of any accounts receivables financing
transaction;


(d)    sales, transfers, leases and other dispositions of assets to the extent
that such assets (i) were received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, (ii)
were assets of any Person existing (or with respect to which such Person has
entered into a contract or other commitment) at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary and are not relevant to the Borrower’s primary business,
(iii) were received as non-cash consideration from a sale, transfer, lease or
other disposition of any asset otherwise in compliance with this Section 6.04,
or (iv) constitute another asset received as consideration for the disposition
of any asset permitted by this Section 6.04 (in each case, other than Equity
Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold);


(e)    leases or subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower or any Restricted Subsidiary;


(f)    licenses or sublicenses of Intellectual Property entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;


(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of the Borrower or any Restricted Subsidiary;


(h)    dispositions of assets to the extent that (i) such assets are exchanged
for credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;




95

--------------------------------------------------------------------------------







(i)    dispositions permitted by Section 6.03(a)(v);


(j)    dispositions by any Securitization Entity to the extent permitted under
the applicable Securitization Indenture;


(k)    dispositions to the extent required to consummate any REIT Conversion;
and


(l)    sales, transfers, leases and other dispositions of assets (other than
Equity Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold) that
are not permitted by any other clause of this Section 6.04; provided that (i) at
the time of such sale, transfer, lease or other disposition pursuant to this
clause (l), no Event of Default exists or would be caused thereby, (ii) any such
sale, transfer, lease or other disposition pursuant to this clause (l) shall be
for fair market value, and (iii) after giving effect to any such sale, transfer,
lease or other disposition pursuant to this clause (l), the aggregate fair value
of assets disposed of pursuant to this clause (l) during any given fiscal year
of the Borrower shall not exceed 15.0% of the Consolidated Total Assets as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are required to have been delivered pursuant to Section
5.01(a) or 5.01(b); provided further that if compliance with the immediately
preceding clause (iii) shall rely on the determination of Consolidated Total
Assets giving pro forma effect (in accordance with Section 1.05) to any
transaction that has occurred since the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b), then the Borrower
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer setting forth a reasonably detailed calculation of Consolidated Total
Assets, determined on a Pro Forma Basis, as of the relevant date.


SECTION 6.05.    Hedging Agreements.  The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any Restricted Subsidiary) and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest bearing
liability or investment of the Borrower or any Restricted Subsidiary.


SECTION 6.06.    Restricted Payments.  The Borrower will not, and will not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:


(a)    any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests;




96

--------------------------------------------------------------------------------







(b)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Equity Interests;


(c)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other compensation or benefit plans approved by the
Borrower’s board of directors, or any committee thereof, for directors, officers
or employees of the Borrower and the Restricted Subsidiaries;


(d)    the Borrower and any Restricted Subsidiary may make any Restricted
Payment required to effect a REIT Conversion, including, for the avoidance of
doubt, any Restricted Payment necessary to satisfy the requirements of Section
857(a)(2)(B) of the Code (or any successor provision);


(e)    for so long as the Borrower or any Restricted Subsidiary is a REIT, the
Borrower and the Restricted Subsidiaries may make any Restricted Payment;
provided that the aggregate amount of such Restricted Payments do not exceed,
for any four consecutive fiscal quarters of the Borrower, such amount as may be
required for the Borrower or any Restricted Subsidiary, as applicable, to
continue to qualify as a REIT or to avoid the imposition of income or excise
taxes on the Borrower or any Restricted Subsidiary; and


(f)    the Borrower and the Restricted Subsidiaries may make any Restricted
Payment so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom.


SECTION 6.07.    Transactions with Affiliates.  The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
assets to, or purchase, lease or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that are at prices and on terms and conditions not materially less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Borrower and the Restricted Subsidiaries not involving any other
Affiliate, (c) loans or advances to employees in the ordinary course of
business, (d) payroll, travel and similar advances to cover matters in the
ordinary course of business, (e) the payment of fees to directors of the
Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or the Subsidiaries in the ordinary course of business, (f) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors,
(g) employment and severance arrangements entered into in the ordinary course of
business between  the Borrower or any Subsidiary and any employee thereof and
approved by the Borrower’s board of directors, (h) any payments made pursuant to
the Management Agreements, (i) any Restricted Payment permitted by Section 6.06,
(j) transactions expressly permitted under any Securitization Document, (k)
transactions expressly permitted by Section 6.03(a) and Sections 6.04(a)(ii) and
(a)(iii), (l) management and other similar services and arrangements performed
in the ordinary course of business by the Borrower or any Restricted Subsidiary
in favor of the Borrower or any other Restricted Subsidiary, (m) transactions as
may be disclosed in the public reports of the Borrower filed or furnished with
the SEC prior to the date of this Agreement, (n) any transactions that are
otherwise approved by the board of directors of the Borrower or such Restricted
Subsidiary, (o) investments of cash and Cash Equivalents in Unrestricted
Subsidiaries and (p) transactions set forth on Schedule 6.07.
 
 
97

--------------------------------------------------------------------------------


 
SECTION 6.08.    Restrictive Agreements.  Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary; provided that the foregoing shall not apply to (a) restrictions and
conditions imposed by law or by this Agreement or any other Loan Document, (b)
in the case of any Restricted Subsidiary that is not a wholly owned Restricted
Subsidiary, restrictions and conditions imposed by its organizational documents
or any related joint venture or similar agreements; provided that such
restrictions and conditions apply only to such Restricted Subsidiary and to the
Equity Interests of such Restricted Subsidiary, (c) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or any assets of the Borrower or any Restricted Subsidiary, in each
case pending such sale; provided that such restrictions and conditions apply
only to such Subsidiary or the assets that are to be sold and, in each case,
such sale is permitted hereunder, (d) restrictions and conditions imposed by any
Securitization Document, (e) restrictions and conditions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (f) restrictions and conditions imposed by any
Indebtedness incurred in compliance with Section 6.01 or any agreement pursuant
to which such Indebtedness is issued if the restriction or condition applies
only in the event of a payment default or default with respect to a financial
covenant contained in the Indebtedness or agreement and the restriction or
condition is not materially disadvantageous to the Lenders than is customary in
comparable financings (as determined by the Borrower) and the Borrower
determines that any such restriction or condition shall not materially affect
the Borrower’s ability to pay interest or principal, when due, on the Loans, (g)
restrictions and conditions imposed by any Indebtedness incurred pursuant to
Section 6.01(m); provided that the Borrower determines that any such restriction
or condition shall not materially affect the Borrower’s ability to pay interest
or principal, when due, on the Loans, (h) restrictions and conditions existing
on the date hereof and identified on Schedule 6.08 (or to any extension or
renewal of, or any amendment, modification or replacement not expanding the
scope of, any such restriction or condition), (i)  restrictions and conditions
contained in lease, sublease or similar agreements not prohibited by the terms
hereof with respect to wireless communication towers, tower-related assets
(including small cell networks and fiber assets) or any assets or businesses
reasonably related thereto if the restriction or condition is no more
disadvantageous to the Lenders than the customary restrictions and conditions in
any comparable lease, sublease or similar arrangements (as determined by the
Borrower) and the Borrower determines that such restriction or condition shall
not materially affect the Borrower’s ability to pay interest or principal, when
due, on the Loans, (j) restrictions and conditions in the form of customary
separateness, bankruptcy remoteness and similar provisions included in governing
or other documents related to entities structured as special purpose entities in
anticipation of financing arrangements, acquisition of assets or similar
transactions if the Borrower determines that any such restriction or condition
shall not materially affect the Borrower’s ability to pay interest or principal,
when due, on the Loans, (k) restrictions and conditions imposed by any agreement
relating to Indebtedness of any Restricted Subsidiary in existence at the time
such Restricted Subsidiary became a Restricted Subsidiary and otherwise
permitted by Section 6.01(f) if such restrictions and conditions apply only to
such Restricted Subsidiary, (l) restrictions imposed by the organizational
documents of the Borrower or any Restricted Subsidiary as in effect as of the
date hereof and (m) any restrictions and conditions that the Chief Financial
Officer of the Borrower determines in good faith would not materially impair the
Borrower’s ability to perform or fulfill its obligations under this Agreement.
 
 
 
98

--------------------------------------------------------------------------------


 
SECTION 6.09.    Consolidated Interest Coverage Ratio.  Solely to the extent
that the senior unsecured debt rating of the Borrower most recently announced by
any two of S&P, Moody’s and Fitch is lower than BBB-, Baa3 or BBB-,
respectively, the Borrower will not permit the Consolidated Interest Coverage
Ratio as of the last day of any fiscal quarter of the Borrower to be less than
2.50 to 1.00.


SECTION 6.10.    Total Net Leverage Ratio and Total Senior Secured Leverage
Ratio.


(a)    The Borrower will not permit the Total Net Leverage Ratio as of the last
day of any fiscal quarter of the Borrower to exceed 6.50 to 1.00; provided that
in lieu of the foregoing, for any such date occurring after a Qualified
Acquisition and on or prior to the last day of the third full fiscal quarter of
the Borrower after the consummation of such Qualified Acquisition, the Borrower
will not permit the Total Net Leverage Ratio as of such date to exceed 7.00 to
1.00.


(b)    The Borrower will not permit the Total Senior Secured Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to exceed 3.50 to 1.00.


SECTION 6.11.    Changes in Fiscal Periods.  The Borrower will neither
(a) permit its fiscal year to end on a day other than December 31 nor (b) change
its method of determining fiscal quarters.


SECTION 6.12.    Designation of Unrestricted Subsidiaries and Restricted
Subsidiaries.  The Borrower may designate an Unrestricted Subsidiary as a
Restricted Subsidiary so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and the Borrower shall
provide written notice to the Administrative Agent promptly upon any such
designation.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of such designation of
any Indebtedness of such Unrestricted Subsidiary outstanding at such time.  The
Borrower may designate any Restricted Subsidiary as an Unrestricted Subsidiary
so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis,
with the covenants contained in Sections 6.09 (if then applicable) and 6.10,
recomputed on the last day of the most recently ended four Fiscal Quarter period
for which financial statements have been delivered in accordance with Section
5.01(a) or (b) as if such designation occurred on the first day of such period,
and the Borrower shall provide written notice to the Administrative Agent
promptly upon any such designation.
 
 
99

--------------------------------------------------------------------------------


 
ARTICLE VII


Events of Default


If any of the following events (each such event, an “Event of Default”) shall
occur:


(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;


(c)    any representation or warranty made or deemed made by the Borrower or on
behalf of any Restricted Subsidiary in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder,  shall prove to have been incorrect in any
material respect when made or deemed made;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04(a) (with respect to the existence
of the Borrower) or 5.10 or in Article VI;


(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days (or such longer period not to
exceed 60 days if such Default is curable within such period and the Borrower is
proceeding in good faith with diligent efforts to cure such Default) after
notice thereof from the Administrative Agent or any Lender to the Borrower;


(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (after giving effect to any applicable grace period in respect of
such failure under the documentation representing such Material Indebtedness);

 


100

--------------------------------------------------------------------------------

 

 
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased, in each case, prior to its scheduled maturity; provided
that this clause (g) shall not apply to (i) any secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof permitted under Section 6.01 or (iii)
the amortization of Indebtedness as a result of the commencement of an
amortization period (or analogous concept) or the occurrence of an anticipated
repayment date (or analogous concept), in each case in accordance with the
applicable Securitization Indenture governing such Indebtedness;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, State or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for 90 days or an
order or decree approving or ordering any of the foregoing shall be entered;


(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(v)), reorganization or other relief
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (i) or in clause
(h) of this Article;


(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 (other than any such judgment covered by insurance to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer) shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Restricted Subsidiary to enforce any such judgment and the same shall
remain unpaid, undischarged or not removed to bond for a period of
30 consecutive days during which execution shall not be effectively stayed;
 
 
101

--------------------------------------------------------------------------------

 

 
(l)    an ERISA Event shall have occurred with respect to a Plan, that, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;


(m)    any material Loan Document or any material provision thereof for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or the Borrower shall challenge the enforceability of any material Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any material provision of any of the Loan Documents
has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); or


(n)    a Change in Control shall occur,


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of a Majority in Interest of Revolving Lenders (with respect to the
Revolving Commitments in clause (i) below) or the Required Lenders, as
applicable, shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part (but ratably as
among the Classes of Loans and the Loans of each Class at such time
outstanding), in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.04(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.




102

--------------------------------------------------------------------------------







ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably designates and
appoints JPMorgan Chase Bank, N.A and its successors to serve as administrative
agent under the Loan Documents (and JPMorgan Chase Bank, N.A hereby accepts such
appointment) and irrevocably authorizes the Administrative Agent to take such
actions and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  It is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) duties, responsibilities, or other
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include such
Person in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or the Issuing Banks.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, could expose the Administrative Agent
to liability or be contrary to this Agreement or any other Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or wilful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and non-appealable judgment).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in this
Agreement or any other Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in this Agreement or any other Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent. 
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower or any Lender as a result of, any determination of the Revolving
Exposure or the 364-Day Exposure or the component amounts thereof.
 
 
103

--------------------------------------------------------------------------------


 
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 
104

--------------------------------------------------------------------------------


 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or wilful misconduct in the selection of such sub-agents.


Subject to the terms of this paragraph, the Administrative Agent may resign upon
30 days’ written notice of its intent to resign from its capacity as such to the
Lenders, the Issuing Banks and the Borrower.  Subject to the terms of this
paragraph, if the Person serving as the Administrative Agent becomes a
Defaulting Lender pursuant to clause (d)(i) of the definition of “Defaulting
Lender”, the Required Lenders may, to the extent permitted by applicable law,
remove such Person as the Administrative Agent upon 30 days’ written notice to
the Borrower and such Person. Upon receipt of any such notice of resignation or
removal, the Required Lenders shall have the right, subject (unless an Event of
Default under clauses (a), (b), (h) or (i) of Article VII with respect to the
Borrower shall have occurred and be continuing) to approval by the Borrower
(which approval shall not be unreasonably withheld, conditioned or delayed), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in the United States of America or an Affiliate of any such bank.  Whether or
not a successor Administrative Agent has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.  If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the Required Lenders
give notice of removal (the “Removal Effective Date”) as provided in the third
preceding sentence, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.  Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign or the Required Lenders give notice of
removal, as the case may be, the retiring Administrative Agent may give notice
of the effectiveness of its resignation to the Lenders, the Issuing Banks and
the Borrower or the Required Lenders may give notice of removal to the other
Lenders, the Issuing Banks and the Borrower, as the case may be, whereupon, on
the date of effectiveness of such resignation or removal stated in such notice,
(a) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent; provided
that (i) all payments (except for indemnity payments owed to the retiring or
removed Administrative Agent) required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation or removal from its capacity as such, the provisions of this Article
and Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
 
 
 
105

--------------------------------------------------------------------------------


 
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.




106

--------------------------------------------------------------------------------







In case of the pendency of any proceeding with respect to the Borrower under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any LC Disbursement shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.11,
2.12, 2.14, 2.15, 2.16 and 9.03) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Credit Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Credit Parties, to pay to the Administrative Agent any amount
due to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).  Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank to authorize the Administrative Agent to vote in respect of the
claim of any Lender or Issuing Bank or in any such proceeding.


The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments in effect on the date on which indemnification is sought under this
Article (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Commitments immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever (including the reasonable fees, charges and disbursements of
counsel) that may at any time (whether before or after the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or wilful misconduct; provided
further that the obligations of the Lenders set forth in this paragraph are
several (and not joint and several).
 
 
107

--------------------------------------------------------------------------------

 
Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a syndication agent, a
documentation agent, a bookrunner or a senior managing agent shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender or an Issuing Bank), but all such
Persons shall have the benefit of the indemnities provided for hereunder.


The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, neither the Borrower nor any Subsidiary shall have any
rights as a third party beneficiary of any such provisions.


ARTICLE IX


Miscellaneous


SECTION 9.01.    Notices.  (a)  General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) of this Section 9.01), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:


(i)    if to the Borrower, to it at 1220 Augusta Drive, Suite 600, Houston,
Texas 77057, Attention of Treasurer and General Counsel (Fax No. (713) 570-3150
and (713) 570-3053);


(ii)    if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Wholesale Loan Operations, 500 Stanton Christiana Road, Newark, DE 19713,
Attention of Neer Reibenbach (Telephone No.: (302) 634 1678; email:
Neer.Reibenbach@jpmorgan.com);


(iii)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof); and


(iv)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.




108

--------------------------------------------------------------------------------







Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section 9.01, shall be effective as
provided in such paragraph.


(b)    Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or any
Issuing Bank if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Any notices or other communications to the
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications or may be rescinded by
any such Person by notice to each other such Person.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.


(c)    Change of Address, etc.  Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.


(d)    Platform.  The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make any Communications by posting such Communication
on Debt Domain, IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, as to the adequacy of the Platform and
each such Person expressly disclaims any liability for errors or omissions in
the Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Borrower, any Restricted Subsidiary, any Lender or any other Person for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) in
connection with the Communications or the Platform.
 
 
 
109

--------------------------------------------------------------------------------


 
SECTION 9.02.    Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement, the making of a Loan or the issuance, amendment, renewal or extension
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.  No notice or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.


(b)    Except as provided in Sections 2.20, 2.21, 2.22 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrower, in each case with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood and agreed that (x) the consent of the Required Lenders shall not be
required and (y) a waiver of any condition precedent set forth in Section 4.02
or the waiver of any Default or mandatory reduction of the Commitments, if
adopted with the consent of the Required Lenders, shall not constitute an
increase of any Commitment), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, in each case without the written consent of each Lender affected
thereby (it being understood and agreed that the consent of the Required Lenders
shall not be required), (iii) postpone the scheduled maturity date of any Loan,
or the date of any scheduled payment of the principal amount of any Term Loan
under Section 2.09 or the applicable Incremental Facility Amendment, or the
required date of reimbursement of any LC




110

--------------------------------------------------------------------------------







Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby (it being understood and agreed that (x)
the consent of the Required Lenders shall not be required and (y) a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment of the Loans or mandatory reduction of the Commitments, if
adopted with the consent of the Required Lenders, shall not constitute any
postponement referenced in this clause (iii)), (iv) change Section 2.17(b) or
2.17(c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender adversely affected thereby
(it being understood and agreed that the consent of the Required Lenders shall
not be required), (v) change any of the provisions of this Section 9.02 or the
percentage set forth in the definition of the term “Required Lenders”, “Majority
in Interest” or any other provision of this Agreement or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or otherwise modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as applicable); provided that, with
the consent of the Required Lenders, the provisions of this Section 9.02 and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing Classes of Loans or Lenders, (vi) change any provisions
of this Agreement or any other Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a Majority in Interest of each
affected Class; provided further that (A) no such agreement shall amend, modify,
extend or otherwise affect the rights or obligations of the Administrative Agent
or any Issuing Bank without the prior written consent of the Administrative
Agent or such Issuing Bank, as applicable, (B) any waiver, amendment or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section 9.02 if such Class of Lenders were the only Class of Lenders
hereunder at the time and (C) if the terms of any waiver, amendment or other
modification of this Agreement or any other Loan Document provide that any Class
of Loans (together with all accrued interest thereon and all accrued fees
payable with respect to the Commitments of such Class) will be repaid or paid in
full, and the Commitments of such Class (if any) terminated, as a condition to
the effectiveness of such waiver, amendment or other modification, then so long
as the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment. 
Notwithstanding any of the foregoing, (1) no consent with respect to any waiver,
amendment or other modification of this Agreement or any other Loan Document




111

--------------------------------------------------------------------------------







shall be required of any Defaulting Lender, except (I) with respect to any
waiver, amendment or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such waiver, amendment or other
modification or (II) the amendment of this subclause (1), in each case which
requires the consent of each applicable Defaulting Lender, (2) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, mistake, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
(x) the Required Lenders stating that the Required Lenders object to such
amendment or (y) if affected by such amendment, any Issuing Bank stating that it
objects to such amendment, (3) this Agreement may be amended to provide for
Incremental Facilities in the manner contemplated by Section 2.20, the extension
of the Maturity Date as provided in Section 2.21 and the incurrence of
Refinancing Commitments and Refinancing Loans as provided in Section 2.22, in
each case without any additional consents and (4) no agreement referred to in
the immediately preceding sentence shall waive any condition set forth in
Section 4.02 without the written consent of the Majority in Interest of the
Revolving Lenders (with respect to the Revolving Commitments), the Majority in
Interest of the 364-Day Lenders (with respect to the 364-Day Commitments), or
the Majority in Interest of the Term Lenders (with respect to the Term
Commitments) (it being understood and agreed that any amendment or waiver of, or
any consent with respect to, any provision of this Agreement (other than any
waiver expressly relating to Section 4.02) or any other Loan Document, including
any amendment of an affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of any condition set forth in Section 4.02).


(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v), (viii) or (ix) of paragraph (b) of this Section 9.02,
the consent of a Majority in Interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section 9.02 being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as Administrative Agent is
not a Non-Consenting Lender, the Borrower may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement with respect to the
affected Class (or Classes) of Loans or Commitments to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) the Borrower or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b), (iv) such assignment does not conflict with
applicable law and (v) the assignee shall have given its consent to such
Proposed Change and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, such Proposed Change
can be effected.
 
 
112

--------------------------------------------------------------------------------


 
(d)    Any waiver, amendment or other modification effected in accordance with
this Section 9.02, shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of a single
counsel for all the foregoing taken as a whole (and if reasonably necessary, a
single local counsel in each relevant local jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions)), in connection
with the structuring, arrangement and syndication of the credit facilities
provided for herein and any credit or similar facility refinancing or replacing,
in whole or in part, any of the credit facilities provided for herein, as well
as the preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any waiver, amendments or modifications
of the provisions hereof or thereof, (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Arranger, any Issuing Bank or
any Lender, including the fees, charges and disbursements of a single counsel
for all the foregoing taken as a whole (and if reasonably necessary, a single
local counsel in each relevant local jurisdiction (which may include a single
firm of special counsel acting in multiple jurisdictions)  and, solely in the
case of an actual or perceived conflict of interest where the parties affected
by such conflict inform the Borrower of such conflict, one additional counsel to
the similarly affected parties taken as a whole (and, if reasonably necessary,
one local counsel in each relevant jurisdiction to the similarly affected
parties taken as a whole (which may include a single firm of special counsel
acting in multiple jurisdictions))), in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Issuing Bank, and each Related
 
 
 
113

--------------------------------------------------------------------------------

 
 
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented out-of-pocket fees, charges and disbursements of a
single counsel for all the Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all the Indemnitees taken as a whole in each
relevant local jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) (and, solely in the case of an actual or
perceived conflict of interest where the Indemnitees affected by such conflict
inform the Borrower of such conflict, one additional counsel to the similarly
affected Indemnitees taken as a whole (and, if reasonably necessary, one local
counsel in each relevant local jurisdiction to the similarly affected
Indemnitees taken as a whole (which may include a single firm of special counsel
acting in multiple jurisdictions)), incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or any other transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement or any other Loan Document,
any Affiliate of any of the foregoing or any third party (and regardless of
whether any Indemnitee is a party thereto); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (a) are determined by a court of
competent jurisdiction by a final, non-appealable judgment to have resulted from
the gross negligence, bad faith or wilful misconduct of such Indemnitee or any
of its Related Parties, (b) result from a claim brought by the Borrower or any
of the Subsidiaries against such Indemnitee or any of its Related Parties for
material breach of such Person’s obligations under this Agreement or any of the
other Loan Documents if the Borrower or such Subsidiary has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (c) result from a proceeding that does not involve an
act or omission by the Borrower or any of the Subsidiaries and that is brought
by an Indemnitee against any other Indemnitee (other than claims against the
Administrative Agent, Documentation Agents, Syndication Agent or any Arranger in
their respective capacities or in fulfilling their respective roles as such
under this Agreement or any other Loan Document); it being understood and agreed
that the Borrower shall have no obligation to reimburse any Indemnitee for any
such fees or expenses unless such Indemnitee provides to the Borrower an
undertaking in which such Indemnitee agrees to refund and return any and all
amounts paid by the Borrower to such Indemnitee to the extent any of the
foregoing items in clauses (a) through (c) above occurs. This paragraph shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any




114

--------------------------------------------------------------------------------







non-Tax claim.  It is understood and agreed that, to the extent not precluded by
a conflict of interest, each Indemnitee shall use commercially reasonable
efforts to work cooperatively with the Borrower with a view to minimizing the
legal and other expenses associated with any defense and any potential
settlement or judgment with respect to any claim, litigation, investigation or
proceeding referenced in this paragraph.  Settlement of any claim or litigation
involving any material indemnified amount shall require the advance written
approval of the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed) unless such settlement (A) includes an unconditional
release of the Borrower and the Subsidiaries, and each of their respective
Related Parties, from all liability or claims that are the subject matter of
such proceeding and (B) does not include any statement as to any admission of
fault.


(c)    To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by them under paragraph (a) or (b) of this Section 9.03 to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such Issuing Bank or such Related Party, as applicable, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood and agreed that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent (or such sub-agent) or such Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or any Issuing Bank in connection
with such capacity; provided further that, with respect to such unpaid amounts
owed to any Issuing Bank in its capacity as such, or to any Related Party of any
of the foregoing acting for any Issuing Bank in connection with such capacity,
only the Revolving Lenders shall be required to pay such unpaid amounts.  For
purposes of this Section 9.03, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Exposures, unused
Revolving Commitments and, except for purposes of the second proviso of the
immediately preceding sentence, the total 364-Day Exposures, unused 364-Day
Commitments and the outstanding Term Loans and unused Term Commitments, in each
case at that time.  The obligations of the Lenders under this paragraph are
subject to the last sentence of Section 2.02(a) (which shall apply
mutatis mutandis to the Lenders’ obligations under this paragraph).


(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of its respective Affiliates or Related Parties to assert,
and each hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.




115

--------------------------------------------------------------------------------




 
(e)    All amounts due under this Section 9.03 shall be payable not later than
30 days after written demand therefor, which demand shall include documentation
reasonably supporting such demand.


(f)    The Borrower shall not have any liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any transaction, agreement or instrument contemplated hereby or
thereby, or any Loan or the use of the proceeds thereof; provided, however, that
nothing contained in this sentence will limit the indemnity and reimbursement
obligations of the Borrower set forth in this Section 9.03.


SECTION 9.04.    Successors and Assigns.  (a)  General.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment, delegation
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign, delegate or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), any Arranger, the Syndication Agent, the Documentation Agents
and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
any Arranger, the Syndication Agent, the Documentation Agents, any Issuing Bank
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement.


(b)    Assignments by Lenders.  (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of (A) the Borrower; provided
that no consent of the Borrower shall be required for an assignment and
delegation to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
payment Default or an Event of Default has occurred and is continuing, any other
Eligible Assignee; provided further that the Borrower shall be deemed to have
consented to any such assignment and delegation unless it shall object thereto
by notice to the Administrative Agent within ten Business Days after having
received notice thereof, (B) the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment and delegation
of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund and (C) each Issuing Bank, in the case of any assignment and
delegation of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure.
 
 
 
116

--------------------------------------------------------------------------------


 
(ii)    Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld, conditioned or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing, (B) each partial assignment and
delegation shall be made as an assignment and delegation of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
and delegation of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment and delegation shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; provided that (1) only one such processing and recordation fee
shall be payable in the event of simultaneous assignments and delegations from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender and (2) with respect to any assignment pursuant to Section 2.18(b) or
9.02(c), the parties hereto agree that such assignment may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee and that the Lender required to make such assignment need
not be a party thereto, and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.16(f)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable law, including Federal,
State and foreign securities laws.


(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned and delegated by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned and delegated by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.14, 2.15, 2.16 and 9.03 and, subject to the terms of the applicable
Assignment and Assumption, to any interest, fees and other amounts payable
hereunder that have accrued for such Lender’s account but have not yet been
paid).  Any assignment, delegation or other transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).
 
 
 
117

--------------------------------------------------------------------------------


 
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and, as to entries pertaining to it, any Issuing Bank
or any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(v)    Upon receipt by the Administrative Agent of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment and delegation required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section 9.04 or is otherwise not in
proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto.  Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 9.04 with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
and Assumption is otherwise duly completed and in proper form, and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee.
 
 
 
118

--------------------------------------------------------------------------------


 
(vi)    The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.


(c)    Participations.  Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank , sell participations to one or more
Eligible Assignees (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under Section
2.16(f) (it being understood and agreed that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment and
delegation pursuant to paragraph (b) of this Section 9.04; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.17 and 2.18
as if it were an assignee under paragraph (b) of this Section 9.04 and (B) shall
not be entitled to receive any greater payment under Section 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
119

--------------------------------------------------------------------------------


 
(d)    Certain Pledges.  Any Lender may, without the consent of the Borrower,
the Administrative Agent or any Issuing Bank, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


SECTION 9.05.    Survival.  All covenants, agreements, representations and
warranties made by the Borrower in this Agreement and the other Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Arranger, the Syndication Agent, the
Documentation Agents, any Issuing Bank, any Lender or any Affiliate of any of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated.  Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.04(d) or 2.04(e).  The
provisions of Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment or prepayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.
 
 
 
120

--------------------------------------------------------------------------------


 
SECTION 9.06.    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be
effective as delivery of an original executed counterpart of this Agreement.


SECTION 9.07.    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.




121

--------------------------------------------------------------------------------







SECTION 9.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender, such Issuing Bank or any such Affiliates,
irrespective of whether or not such Lender, such Issuing Bank or any such
Affiliate shall have made any demand under this Agreement and although such
obligations of the Borrower are owed to a branch or office of such Lender, such
Issuing Bank or any such Affiliate different from the branch or office holding
such deposit or obligated on such Indebtedness.  Each Lender and each Issuing
Bank agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give or any delay
in giving such notice shall not affect the validity of any such setoff and
application under this Section 9.08.  The rights of each Lender, each Issuing
Bank and their respective Affiliates under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Bank and any such Affiliate may have.


SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.


(b)    Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action, litigation or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and the Borrower hereby agrees that all claims in
respect of any action, litigation or proceeding may be heard and determined in
such New York State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each party hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, any Lender or any Issuing Bank may otherwise have to bring any action,
litigation or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any of its properties in the courts of any jurisdiction.


(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.09.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
122

--------------------------------------------------------------------------------


 
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.


SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.


SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.    Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that, to the extent not otherwise prohibited by such applicable law or
regulation or by such subpoena or similar legal process, the Administrative
Agent, the applicable Lender or the applicable Issuing Bank, as applicable,
shall provide the Borrower with reasonable advance written notice of any such
disclosure (and the Administrative Agent, such Lender or such Issuing Bank, as
applicable, shall cooperate with the Borrower to limit any such disclosure), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any Hedging Agreement relating to the Borrower or any other
Subsidiary and its obligations hereunder or under any other Loan Document, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the written consent of the Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a disclosure known by the Administrative Agent, the applicable Lender or the
applicable Issuing Bank to be a breach of this Section 9.12 or (ii) becomes
available to the Administrative Agent, any Lender or any Issuing Bank or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than the Borrower.  For purposes of this Section 9.12, “Information” means all
information received from the Borrower in connection with this Agreement, any
other Loan Document or any other agreement or instrument entered into in
connection with the facilities described herein relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower and other than
customary information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
 
 
123

--------------------------------------------------------------------------------

 

 
SECTION 9.13.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section 9.13 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.




124

--------------------------------------------------------------------------------







SECTION 9.14.    USA PATRIOT Act Notice.  Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender, such Issuing Bank or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act, and the Borrower agrees to provide such information from
time to time to such Lender, such Issuing Bank and the Administrative Agent, as
applicable.


SECTION 9.15.    No Fiduciary Relationship.  The Borrower, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates.  To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it or any of its Affiliates may have against the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


SECTION 9.16.    Non-Public Information.  (a)  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI.  Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, State and foreign securities
laws.


(b)    The Borrower and each Lender acknowledge that, if information furnished
by the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
“Private Side Lender Representatives” and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
“Private Side Lender Representatives”.  The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to “Public Side Lender
Representatives”, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.
 
 
 
125

--------------------------------------------------------------------------------


 
SECTION 9.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
 
[Signature Pages Follow]
126

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 

  CROWN CASTLE INTERNATIONAL CORP.          
 
by:
/s/ Jay A. Brown       Name:  Jay A. Brown       Title:    Senior Vice
President, Chief Financial Officer and Treasurer          

 
 
[Signature Page to Credit Agreement]
 
127

--------------------------------------------------------------------------------

 
 
 

 
JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as
Administrative Agent and an Issuing Bank
         
 
by:
/s/ Bruce S. Borden       Name:  Bruce S. Borden       Title:    Executive
Director          

 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a
Lender and an Issuing Bank
         
 
by:
/s/ Eric Ridgway       Name:  Eric Ridgway       Title:    Vice President      
   

 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
CITIBANK, N.A., as a Lender
         
 
by:
/s/ Michael Vondriska       Name:  Michael Vondriska       Title:    Vice
President          

 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT
BANK, as a Lender
         
 
by:
/s/ Tanya Crossley       Name:  Tanya Crossley       Title:    Managing Director
         

 
 
 
 

       
 
by:
/s/ Kestrina Budina       Name:  Kestrina Budina       Title:    Director      
   

 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

 
MIZUHO BANK, LTD., as a Lender
         
 
by:
/s/ Bertram H. Tang       Name:  Bertram H. Tang       Title:    Authorized
Signatory          

 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

 
ROYAL BANK OF CANADA, as a Lender
         
 
by:
/s/ Sheldon Pinto       Name:  Sheldon Pinto       Title:    Authorized
Signatory          

 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
TD Bank, N.A., as a Lender
         
 
by:
/s/ Shivani Agarwal       Name:  Shivani Agarwal       Title:    Senior Vice
President          

 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
Toronto Dominion (New York) LLC,
as a Lender
         
 
by:
/s/ Savo Bozic       Name:  Savo Bozic       Title:    Authorized Signatory    
     

 
 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

 
CoBank, ACB,
as a Lender
         
 
by:
/s/ Lennie Blakeslee       Name:  Lennie Blakeslee       Title:    Vice
President          

 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

 
Barclays Bank PLC,
as a Lender
         
 
by:
/s/ Ronnie Glenn       Name:  Ronnie Glenn       Title:    Vice President      
   

 
 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
FIFTH THIRD BANK,
as a Lender
         
 
by:
/s/ Glen Mastey       Name:  Glen Mastey       Title:    Managing Director – TMT
         

 
 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
         
 
by:
/s/ David W. Kee       Name:  David W. Kee       Title:    Managing Director    
     

 
 
 
[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
SUNTRUST BANK,
as a Lender
         
 
by:
/s/ Cynthia W. Burton       Name:  Cynthia W. Burton       Title:    Director  
       

 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as a Lender
         
 
by:
/s/ Ola Anderssen       Name:  Ola Anderssen       Title:    Director          

 
 
 
1by:
n/a       Name:         Title:             

 
 
_______________________
1 For Lender requiring a second signature.
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
Morgan Stanley Bank, N.A.,
as a Lender
         
 
by:
/s/ Michael King       Name:  Michael King       Title:    Authorized Signatory
         

 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Morgan Stanley Senior Funding, Inc.,
as a Lender
         
 
by:
/s/ Michael King       Name:  Michael King       Title:    Vice President      
   

 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
SOCIETE GENERALE,
as a Lender
         
 
by:
/s/ Linda Tam       Name:  Linda Tam       Title:    Director          

 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
Citizens Bank, N.A.
as a Lender
         
 
by:
/s/ David Clark       Name:  David Clark       Title:    Managing Director      
   

 
 
 
1by:
      Name:         Title:             

 
 
_______________________
1 For Lender requiring a second signature.
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Wells Fargo Bank, N.A.,
as a Lender
         
 
by:
/s/ Peter C. Rogers       Name:  Peter C. Rogers       Title:    Director      
   

 
 
 
2by:
      Name:         Title:             

 
 
_______________________
2 For Lenders requiring a second signature.
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
by:
/s/ Christopher Keenan       Name:  Christopher Keenan       Title:    Assistant
Vice President          

 
 
 
1by:
      Name:         Title:             

 
 
_______________________
1 For Lender requiring a second signature.
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
Land Bank of Taiwan, New York Branch,
as a Lender
         
 
by:
/s/ Arthur Chen       Name:  Arthur Chen       Title:    General Manager        
 

 
 
 
1by:
      Name:         Title:             

 
 
_______________________
1 For Lender requiring a second signature.
 
 
[Signature Page to Credit Agreement]
 